Execution Copy   Exhibit 10.85

THIRD AMENDMENT TO LICENSE AGREEMENT

THIS THIRD AMENDMENT (this “Amendment”) is made and entered into as of July 5,
2011 by and between JAPAN TOBACCO INC., a Japanese corporation having its
principal place of business at JT Building, 2-1 Toranomon, 2-chome, Minato-ku,
Tokyo 105-8422, Japan (“JT”), and GILEAD SCIENCES, INC., a Delaware corporation
having its principal place of business at 333 Lakeside Drive, Foster City, CA
94404, United States (“Gilead”). JT and Gilead are sometimes referred to herein
individually as a “Party” and collectively as the “Parties.”

RECITALS

WHEREAS, JT and Gilead have previously entered into a License Agreement dated
March 22, 2005 which was amended on May 19, 2005 and May 17, 2010 (such License
Agreement, as amended previously and contemporaneously with this Amendment, the
“EVG Agreement”) relating to a compound designated as JTK-303, which is now
known as Elvitegravir (“EVG”); and

WHEREAS, Gilead desires to arrange for a product containing EVG as the sole
active pharmaceutical ingredient and the Quad (as defined below) to be made
available in developing countries which cannot afford developed-world pricing
for the products and JT desires to facilitate such Gilead efforts by agreeing to
amend the EVG Agreement as set forth herein.

NOW THEREFORE, based on the foregoing premises and the mutual covenants and
obligations set forth below, the Parties agree as follows:

ARTICLE 1

DEFINITIONS

Unless otherwise specified, capitalized terms not defined in this Amendment
shall have the definitions set forth therefor in the EVG Agreement. The EVG
Agreement is hereby amended by adding the following defined terms:

1.1         “Access Countries” shall mean the Access Group A Countries, the
Access Group B Countries and the Access Group C Countries.

1.2         “Access Group A Countries” shall mean the countries listed on
Schedule 1.65 A attached to this Amendment which consists of (i) the countries
of Sub-Saharan Africa defined by The World Bank on the date of this Amendment,
(ii) countries classified as low-income economies by The World Bank on the date
of this Amendment, and (iii) countries listed by United Nations Conference On
Trade and Development as least developed countries. If on the Launch Date or at
any time thereafter a country not on Schedule 1.65 A is classified as a
low-income economy by The World Bank or a country listed by United Nations
Conference On Trade and Development as least developed country, then Gilead may
amend Schedule 1.65 A to add such country upon prior written notice to JT and in
accordance with any applicable requirements set forth in Section 2.8 of this
Amendment. If such added country is listed on any other Schedule of this
Amendment, then such Schedule shall be amended to delete such country.

 

1

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

Exectuion Copy

 

1.3         “Access Group B Countries” shall mean the countries listed on
Schedule 1.65 B attached to this Amendment. If on the Launch Date or at any time
thereafter a country not on Schedule 1.65 B is classified as a
lower-middle-income economy (or lower classification than lower-middle-income
economy) by The World Bank, then Gilead may amend Schedule 1.65 B to add such
country upon prior written notice to JT and in accordance with any applicable
requirements set forth in Section 2.8. If on the Launch Date or at any time
thereafter a country not on Schedule 1.65 B is classified in higher class than
lower–middle-income economy by The World Bank, then Gilead may only amend
Schedule 1.65 B to add such country upon prior written approval by JT and in
accordance with any other requirements, if applicable, set forth in Section 2.8
of this Amendment. If any such added country is listed on any other Schedule of
this Amendment, then such Schedule shall be amended to delete such country.

1.4         “Access Group C Countries” shall mean the countries listed on
Schedule 1.65 C attached to this Amendment. Gilead may only amend Schedule 1.65
C to add such country upon prior written approval by JT and in accordance with
any applicable requirements set forth in Section 2.8 of this Amendment.

1.5         “B/C Countries” shall mean all Access Group B Countries and the
Access Group C Countries.

1.6         “Branded Products” shall mean the Products sold by Gilead or its
Affiliates or Sublicensees other than Generic Versions.

1.7         “Excluded Net Sales” shall mean Net Sales of Branded Products sold
by Gilead or its Affiliates or Sublicensees for distribution solely within
Access Group A Countries and Net Sales of Generic Versions under Generic
Licenses in the Generic Territory.

1.8         “Generic License” shall mean a sublicense by Gilead or its Affiliate
of its rights granted under Article 6 of the EVG Agreement to a Generic Licensee
to (i) sell Generic Versions solely within the Generic Territory, (ii) make
Generic Versions in India (Republic of India) solely for the purpose of selling
them in the Generic Territory, (iii) make Generic Versions in South Africa
solely for sale in Sub-Saharan Africa, from EVG API made by a Generic Licensee
in India (Republic of India) or made by a contract manufacturer that makes EVG
API for Gilead’s Branded Product, (iv) make Generic Versions in Thailand solely
for sale in Thailand, from EVG API made by a Generic Licensee in India (Republic
of India) or made by a contract manufacturer that makes EVG API for Gilead’s
Branded Product, and/or (v) make API of EVG in India (Republic of India) and
sell such API of EVG to other Generic Licensees in India (Republic of India),
Thailand or in South Africa, solely for the purpose of making Generic Versions
pursuant to 1.8(ii) or 1.8(iii) or 1.8(iv) set forth above. For clarity, unless
otherwise expressly provided in this Amendment, both of the sublicense granted
by Gilead to MPPF as well as MPPF License shall be deemed to be included in
Generic License.

1.9         “Generic Licensee” shall mean a Sublicensee of Gilead or its
Affiliate that has been granted a Generic License to make and/or sell API of EVG
and/or Generic Versions and that has been granted no other rights to Products,
except that a Generic Licensee may be granted the right to distribute Branded
Products solely within countries in the Generic Territory. For clarity, unless
otherwise expressly provided in this Amendment, both of the MPPF and any

 

2

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

Exectuion Copy

 

third party granted the sublicense from MPPF under Section 3.2 of this Amendment
shall be deemed to be included in Generic Licensee.

1.10         “Generic Net Sales” shall mean the net sales of EVG Generic
Versions in the Generic Territory as such net sales are defined in the
applicable Generic License, and as reported by the applicable Generic Licensee.
For products containing EVG and one or more other APIs, such net sales shall
mean the portion of net sales allocated to the EVG component as set forth in
section 4.2 of the Generic License templates attached as Attachments A and B to
this Amendment, or as set forth the corresponding provision in a Generic
Sublicense to TGPO. If such allocations are not reported by the Generic
Licensee(s), then Gilead and JT shall agree on the allocation based on available
data on net selling prices of applicable generic products in the Generic
Territory.

1.11         “Generic Territory” shall mean the Access Group A Countries and the
Access Group B Countries.

1.12         “Generic Versions” shall mean the Products manufactured by Generic
Licensees that are not sold under any Regulatory Approvals obtained by or for
Gilead or its Affiliate, and which are marketed and promoted using different
product trademarks than the Trademark. For clarity, it is expected that Generic
Versions will receive Regulatory Approvals based on reference to Regulatory
Approvals obtained by or for Gilead for Branded Products.

1.13         “JT Patent Expenses” shall mean [*] expenses (including attorneys’
fees) actually incurred by JT to file, maintain, Prosecute or enforce any
patents or patent applications in or for the Access Group A Countries which are
licensed by JT to Gilead under EVG Agreement.

1.14         “Launch Date” shall mean the earliest date of Commercial Launch of
a Branded Product.

1.15         “MPPF” shall mean the Medicines Patent Pool Foundation, at 150
route de Ferney, PO Box 2100, CH-1211 Geneva 2, Switzerland. The sublicense of
the Generic License granted by Gilead to MPPF pursuant to Section 3.2 of this
Amendment shall be referred to as the “MPPF License”.

1.16         “Net Sales” shall mean Net Sales as defined in Section 1.65 of the
EVG Agreement and not as defined in section 1.8 of the Second Amendment dated
May 10, 2010 to the EVG Agreement.

1.17         “Region” shall mean any one of Access Group A Countries, Access
Group B Countries or Access Group C Countries.

1.18         “TGPO” shall mean The Government Pharmaceutical Organization, a
state enterprise of the government of Thailand.

ARTICLE 2

ACCESS COUNTRIES AND NET SALES

 

3

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

Exectuion Copy

 

2.1         Net Sales in Access Countries. “Net Sales” shall [*] provided,
however, that annual net sales and unit sales volume of each of Branded Products
and Generic Versions (including, but not limited to, Generic Version containing
a combination of APIs that are different from any Product under development or
being marketed by Gilead, as set forth in Section 3.3 of this Amendment) in the
Access Countries shall be reported by Gilead to JT in writing on a
country-by-country and product-by-product basis, within ninety (90) days after
the end of each calendar year, to the extent such information is available to
Gilead.

2.2         Amendment of Net Sales Definition. Section 1.65 (“Net Sales”) of the
EVG Agreement hereby is amended by deleting the following words and replacing
them by the following words:

Deleted Words: “Distribution to Global Access Programs. To the extent Gilead or
its Affiliates distribute Product through government agencies, not-for-profit
non-governmental organizations, physicians, pharmacies or patients in the
countries listed in Schedule 1.65 at reduced rates (the “Gilead Global Access
Program”), Net Sales for the purposes of determining royalties payable under
this Agreement on Products distributed to a Gilead Global Access Program will be
calculated by reducing the gross amount invoiced to the Global Access Program
for such Product by Gilead’s Manufacturing Costs, including, to the extent not
included as Manufacturing Costs, reasonable overhead and depreciated facilities
expenses and administrative costs in direct support of the manufacturing of the
Product and of Gilead’s Global Access Program in accordance with practices and
procedures consistent with those of other relevant products in the Gilead Global
Access Program, for the Product less all credits or allowances granted on
account of rejections, returns, billing errors or retroactive price reductions,
and duties, taxes and other governmental charges, provided that the total
resulting amount shall not be reduced below zero after deduction of applicable
credits and allowances.”

Replacement Words: “Adjustment for Combination Products.”

Schedule 1.65 attached to the EVG Agreement is hereby deleted.

2.3         Royalty Due to JT for Sales of Generic Versions. Gilead shall pay JT
a royalty of [*] of Generic Net Sales only in Access Group B Countries of the
Generic Territory. The provisions of Sections 8.4, 8.5, 8.6, 8.7, 8.8 and 8.9 of
the EVG Agreement shall apply to such royalty payments, except that Gilead’s
payment shall be due thirty (30) days after receipt of the royalty report from
the Generic Licensee reporting such Generic Net Sales.

2.4         [*] shall be reported in the quarterly royalty reports to JT under
Section 8.4 of the EVG Agreement.

2.5         Access Countries. Section 5.5 (“Global Access Program”) of the EVG
Agreement hereby is amended to read as follows:

“5.5     Access Countries. In its program to provide Products in the Access
Countries (either by itself or through Generic Licensees) Gilead shall undertake
commercially reasonable efforts to seek to prevent adverse effects on Net Sales
of Products in countries that are not in the Access Countries, which efforts are
consistent with those Gilead uses with its other HIV products. Gilead will
discuss in good faith with JT any such preventative efforts and

 

4

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

Exectuion Copy

 

shall keep JT reasonably informed of actions taken in furtherance of such
efforts to prevent adverse effects on Net Sales of Product in countries that are
not Access Countries. In any Gilead press release announcing an expansion of the
Gilead global access program with respect to the Product, Gilead shall comply
with Section 13.3 of the EVG Agreement and also shall include a statement to the
effect that JT has agreed to reduce or waive its right to a royalty on sales of
the Product in the Access Countries.”

2.6         No Application of Certain Provisions to Access Countries. [*].

2.7         JT Patent Expenses. JT Patent Expenses will be billed to Gilead
quarterly and shall be paid by Gilead to JT within thirty (30) days from receipt
of invoice, such invoice and payments to be in United States Dollars (converted
from other currencies pursuant to JT’s central currency conversion system). The
IP Subcommittee shall determine a reasonable strategy, including the [*] that
would cause JT to incur JT Patent Expenses. If the IP Subcommittee agrees on the
strategy for such proceeding or action, then Gilead will reimburse JT for such
JT Patent Expenses. If the IP Subcommittee does not agree on a strategy for such
proceeding or action at any time, then (a) JT will be entitled to pursue its own
strategy for such proceeding or action, keeping Gilead reasonably informed, and
(b) Gilead [*] for such proceeding or action. Any such failure by the IP
Subcommittee to agree shall not be subject to further review under
Section 9.2(c) or Article 15 of the EVG Agreement. For clarity, [*] even if
Gilead does not agree on the strategy therefor.

2.8         Changes to Schedules 1.65 A, 1.65 B or 1.65 C. Gilead may remove a
country from any of Schedules 1.65 A, 1.65 B or 1.65 C (the “ABC Schedules”)
upon prior written notice to JT. If any country on an ABC Schedule (e.g., Sudan)
is divided into two or more countries, then such countries automatically shall
take the place, on such ABC Schedule, of the country which was divided. If
Gilead wishes to add a country to an ABC Schedule and this Amendment does not
permit Gilead to do so upon prior written notice to JT, then Gilead shall
request the addition of such country to JT along with a justification for such
addition, and such addition shall be subject to JT’s written consent. If the
criteria (except routine adjustments to the threshold income levels) of
categorization of a country’s economic situation by The World Bank or United
Nations Conference On Trade and Development is changed, upon JT’s request,
Gilead and JT shall discuss in good faith to modify the criteria to amend
Schedules 1.65 A, 1.65 B or 1.65 C set out in Sections 1.2, 1.3 and 1.4.

ARTICLE 3

GENERIC LICENSES

3.1         JT Consent. JT consents to Gilead entering into Generic Licenses
with Generic Licensees on the condition that: (i) the terms and conditions of
Generic Licenses shall not be less favorable to JT than the agreement templates
attached hereto as Attachment A for semi-exclusive license and Attachment B for
non-exclusive license; and (ii) Gilead shall use reasonable efforts to cause
each Generic Licensee to substantially fulfill all its obligations under Generic
License and Gilead’s obligations under the EVG Agreement. Gilead shall not grant
to Generic Licensee or any other entity the right to sublicense the Generic
License to a third party. For clarity, Gilead may sell Branded Products in the
Generic Territory. Any Generic License granted by Gilead to TGPO shall be
subject to the prior written approval of JT and shall be subject to subsection
3.1(ii) above. For clarity, any Generic License granted by Gilead to sell

 

5

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

Exectuion Copy

 

EVG API to TGPO shall be subject to the prior written approval of JT and shall
be subject to subsection 3.1(ii) above.

3.2         MPPF License. Notwithstanding Section 3.1 of this Amendment, Gilead
may grant the right to MPPF to issue single tier sublicenses to Generic
Licensees under terms and conditions approved by JT in writing.

3.3         Generic Version of Different Combination. If a Generic Licensee
proposes to commercialize a Generic Version which contains a combination of APIs
that are different (including different dosages, other than of EVG) from any
Product under development or being marketed by Gilead, then such
commercialization shall be subject to prior review and approval by Gilead with
regard to safety considerations.

3.4         Sharing of Generic License Agreement. Upon JT’s request, Gilead
shall promptly provide to JT a list of the then-current Generic Licensees and a
copy of the Generic License agreement (including any amendment thereto) with
each Generic Licensee, and a copy of the MPPF License. Gilead may redact
information pertaining only to products which are not Products.

3.5         Generic Licensee Know-How and Patents. JT understands that Gilead
has obligations under Section 6.5 of the EVG Agreement with respect to
sublicense of Gilead Sublicensee Know-How and Gilead Sublicensee Patents, and
that [*]. Gilead will keep JT apprised of any Gilead Sublicensee Know-How and
Gilead Sublicensee Patents of Generic Licensees that is provided or reported to
Gilead by the Generic Licensees and sublicensable to JT, including [*]. For
purposes of Section 9.3(c) (“Gilead Patents”) and 9.4(c) (“Infringement of
Gilead Patents”) of the EVG Agreement, “Gilead Patents” shall not include
Patents of Generic Licensees. For clarity, any inconsistent or additional
obligations of Gilead to obtain rights to Sublicensee Know-How and Sublicensee
Patents of Generic Licensees under the EVG Agreement are hereby superseded.

3.6         Generic Licensee Information and Regulatory Filings. JT acknowledges
that it shall have no access to or rights to obtain, use or reference any
Regulatory Information, records, regulatory filings, correspondence with
Regulatory Authorities, Marketing Authorization Applications, INDs and
post-approval Phase IIIB/IV data for Products or Regulatory Approvals of Generic
Licensees with respect to Generic Versions, except as provided under Section 3.5
of this Amendment. Notwithstanding the foregoing, JT shall have the right to
obtain, use or reference the above-mentioned data, documents and information, if
and to the extent Gilead has the right to obtain, use or reference the
above-mentioned data, documents and information.

3.7         Safety Data. JT agrees that Section 4.4 (“Adverse Event Reporting
and Safety Data Exchange”) of the EVG Agreement shall not apply to Generic
Versions. Notwithstanding the foregoing, JT shall have the right to obtain, use
or reference such data, documents and information with respect to safety or
adverse events, if and to the extent Gilead has the right to obtain, use or
reference such data, documents and information with respect to safety or adverse
events.

3.8         Promotional Materials. JT agrees that Section 5.3 (“Promotional
Materials”) of the EVG Agreement shall not apply to Promotional Materials of
Generic Licensees.

 

6

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

Exectuion Copy

 

3.9           Trademark. Gilead and JT agree that the Trademark shall not be
used with respect to the Generic Versions. The Generic Licenses shall prohibit
the Generic Licensee from using the Trademark with respect to Generic Versions
and shall require that the Generic Versions have a trade dress that is distinct
from Branded Products.

3.10         Responsibility for Generic Licensees. JT acknowledges that
enforcing legal rights in some or all of the Access Countries is more
challenging than in countries that are not Access Countries. Therefore, JT
agrees that if the actions or inactions of a Generic Licensee cause Gilead to be
in breach of the EVG Agreement (including situations where the Generic Licensee
acts in a manner inconsistent with the EVG Agreement under Section 16.9), then
so long as Gilead is acting in good faith to remedy such breaches (including,
without limitation, notifying JT of any material breach (e.g. (A) material
quantity of leakage of (i) Generic Versions to the countries other than Access
Group A Countries and Access Group B Countries or (ii) API to the countries
other than India, Thailand or South Africa or (B) substantial deviation from
Good Manufacturing Practices) of the EVG Agreement by Generic Licensees promptly
after it is known to Gilead and, upon reasonable request by JT, terminating the
Generic License with respect to Products in a timely manner in accordance with
the relevant provisions of Generic License), then JT agrees that it will not
terminate the EVG Agreement with respect to countries that are not Access
Countries because of such breach. Gilead shall indemnify the JT Indemnitees from
any losses or damages arising from any breach of the EVG Agreement due to the
acts or omissions of Generic Licensees pursuant to Sections 11.2 and 11.4 of the
EVG Agreement. Except as specifically set forth in this Section 3.10, nothing in
this Amendment limits any rights or remedies of JT for any breach by Gilead of
the EVG Agreement.

3.11         Amendment to Gilead’s Indemnification. The first sentence of
Section 11.2 of the EVG Agreement is hereby amended to read as follows:

“Gilead hereby agrees to Indemnify JT and its Affiliates, agents, directors,
officers and employees (the “JT Indemnitees”) from and against any and all
Losses resulting from Third Party Claims arising directly or indirectly out of
(i) a breach of any obligations of Gilead under this Agreement, including
without limitation Gilead’s representation and warranties or covenants pursuant
to Article 10; or (ii) the Development, manufacture (to the extent of any
formulation work performed by Gilead pursuant to Article 7), storage,
distribution, promotion, labeling, handling, use, sale, offer for sale or
importation of Compound and/or Products by Gilead, its Affiliates or its Generic
Licensees in the Gilead Territory (subject to Section 11.3).”

3.12         Audit of Generic Licensees. JT agrees that it shall not have the
right to directly audit Generic Licensees under Section 12.1 (“Records; Audits”)
of the EVG Agreement. Gilead shall secure the right to audit Generic Licensee in
each Generic License. When Gilead has audited Generic Licensee(s), Gilead shall
provide the portions of the audit result and report relevant to Products to JT
within sixty (60) days from completion of each audit. If requested by JT, Gilead
shall promptly audit a Generic Licensee in accordance with Gilead’s audit rights
under the applicable Generic License. For clarity, nothing in this Section 3.8
affects JT’s right to audit Gilead or its Affiliates.

3.13         Alternate Dosage. Gilead shall obligate and require Generic
Licensees not to manufacture or sell any Generic Versions formulated at a single
dose concentration other than

 

7

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

Exectuion Copy

 

those dose concentrations approved by the FDA for such agents, without prior
written consent of Gilead.

3.14         Generic Licensees’ Quarterly Reports. Gilead shall obligate and
require Generic Licensees to provide Gilead with quarterly reports on
manufacturing and sales as set forth in section 4.3 in Attachment A and
Attachment B (and any similar provision in the Generic License to TGPO). Upon
JT’s request, Gilead shall provide JT with copies of such quarterly reports;
provided that Gilead may redact information which does not pertain to the
Products.

3.15         Annual Reports on Different Combination or Alternate Dosage. Gilead
shall make commercially reasonable efforts to determine, by itself or through
Generic Licensees, the regulatory status in each country of the Generic Version
(i) with different combination of APIs and (ii) with alternate dosage, for which
Gilead give the approval or consent pursuant to Section 3.3 or 3.13 of this
Amendment, respectively and shall annually report to JT thereon.

3.16         Third Party’s Infringement. If Gilead learns of any alleged or
threatened infringement of the JT Patents in the Access Countries, Gilead shall
promptly report same in writing to JT in accordance with Section 9.4(a)(i) of
the EVG Agreement and shall cooperate and assist JT, by itself or through
Generic Licensees, in the investigation and enforcement pertaining to such
infringement.

3.17         JT Mark. Gilead shall obligate and require Generic Licensees not to
use any JT’s trademark, trade name, logo or service mark (each, a “JT Mark”), or
any word, logo or any expression that is similar to any JT Mark.

3.18         Consultation before disclosure of the EVG Agreement.
Notwithstanding Section 13.3(c)(iv) of the EVG Agreement, if Gilead plans to
disclose any or all of the contents of the EVG Agreement to any Generic Licensee
that are not in public domain, Gilead shall give JT reasonable prior written
notice thereof, in which case Gilead and JT shall discuss the necessity and the
manner of such disclosure and no disclosure shall be made in the absence of
agreement by the parties thereon.

3.19         Termination of Generic Licenses. If the EVG Agreement is
terminated, Gilead shall terminate the Generic Licenses with respect to the
Products as set forth in Section 10.3(b)(iv) in Attachment A, Attachment B (and
any similar provision in the Generic License to TGPO) as well as shall terminate
the MPPF License with respect to the Products.

ARTICLE 4

MISCELLANEOUS

4.1           Effect. Except as expressly amended by this Amendment, the EVG
Agreement remains in full force and effect.

4.2          Governing Law. This Amendment shall be governed and construed in
accordance with the substantive laws of the State of New York and the federal
law of the United States of America without regard to its conflict of law rules
that would require the application of the laws of a foreign state or country.

 

8

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

Exectuion Copy

 

4.3         Further Actions. Each Party agrees to execute, acknowledge and
deliver such further instruments, and to do all such other acts, as may be
necessary or appropriate in order to carry out the purposes and intent of this
Amendment.

4.4         Headings. The headings for each Article and Section in this
Amendment have been inserted for convenience of reference only and are not
intended to limit or expand on the meaning of the language contained in the
particular Article or Section.

4.5         Translations. This Amendment is in the English language only, which
language shall be controlling in all respects, and all versions hereof in any
other language shall be for accommodation only and shall not be binding upon the
Parties. All communications and notices to be made or given pursuant to this
Amendment, and any dispute proceeding related to or arising hereunder, shall be
in the English language. If there is a discrepancy between any Japanese
translation of this Amendment and this Amendment, this Amendment shall prevail.

4.6         Counterparts. This Amendment may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one (1) and the same instrument.

IN WITNESS WHEREOF the Parties have executed this Amendment in duplicate
originals by their duly authorized officers as of the date first set forth
above.

 

Gilead Sciences, Inc.     Japan Tobacco Inc.         By:   /s/ John F. Millilgan
    By:   /s/ Noriami Okubo   Name: John F. Milligan, Ph.D.       Name: Noriaki
Okubo Title: President & Chief Operating Officer     Title: President,
Pharmaceutical Business

 

 

9

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

Exectuion Copy

 

SCHEDULE 1.65 A

List of Access A Countries set forth in Section 1.2.

 

1.    Afghanistan  

44.

   Nigeria 2.    Angola  

45.

   Rwanda 3.    Bangladesh  

46.

   Samoa 4.    Benin  

47.

   São Tomé and Principe 5.    Bhutan  

48.

   Senegal 6.    Botswana  

49.

   Seychelles 7.    Burkina Faso  

50.

   Sierra Leone 8.    Burundi  

51.

   Solomon Islands 9.    Cambodia  

52.

   Somalia 10.    Cameroon  

53.

   South Africa 11.    Cape Verde  

54.

   Sudan 12.    Central African Republic  

55.

   Swaziland 13.    Chad  

56.

   Tajikistan 14.    Comoros  

57.

   Tanzania 15.    Congo, Dem. Rep.  

58.

   Timor-Leste 16.    Congo, Rep.  

59.

   Togo 17.    Côte d’Ivoire  

60.

   Tuvalu 18.    Djibouti  

61.

   Uganda 19.    Equatorial Guinea  

62.

   Vanuatu 20.    Eritrea  

63.

   Yemen, Rep. 21.    Ethiopia  

64.

   Zambia 22.    Gabon  

65.

   Zimbabwe 23.    Gambia, The      24.    Ghana      25.    Guinea      26.   
Guinea-Bissau      27.    Haiti      28.    Kenya      29.    Kiribati      30.
   Kyrgyz Republic      31.    Lao PDR      32.    Lesotho      33.    Liberia  
   34.    Madagascar      35.    Malawi      36.    Mali      37.    Mauritania
     38.    Mauritius      39.    Mozambique      40.    Myanmar      41.   
Namibia      42.    Nepal      43.    Niger     

 

10

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

Execution Copy

SCHEDULE 1.65 B

List of Access B Countries set forth in Section 1.3.

 

  1.       Anguilla (UK)         2.       Antigua and Barbuda         3.      
Armenia         4.       Bahamas, The         5.       Barbados         6.      
Belize         7.       Bolivia         8.       British Virgin Islands        
9.       Cuba         10.       Dominica         11.       Ecuador         12.
      El Salvador         13.       Fiji         14.       Georgia         15.
      Grenada         16.       Guatemala         17.       Guyana         18.
      Honduras         19.       India         20.       Indonesia         21.
      Jamaica         22.       Kazakhstan         23.       Maldives        
24.       Moldova         25.       Mongolia         26.       Nauru, Rep (UK)
        27.       Nicaragua         28.       Pakistan         29.       Palau
        30.       Papua New Guinea         31.       Sri Lanka         32.      
St. Kitts and Nevis         33.       St. Lucia         34.      
St. Vincent and the Grenadines         35.       Suriname         36.      
Syrian Arab Republic         37.       Thailand         38.       Tonga        
39.       Trinidad and Tobago         40.       Turkmenistan         41.      
Turks and Caicos Islands         42.       Uzbekistan         43.       Vietnam
     

 

11

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

SCHEDULE 1.65 C

List of Access C Countries set forth in Section 1.4.

 

      1.      Algeria   

2.      Dominican Republic

  

3.      Egypt, Arab Rep.

  

4.      Morocco

  

5.      Tunisia

 

1

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

ATTACHMENT A

AMENDED AND RESTATED LICENSE AGREEMENT (TEMPLATE)

This AMENDED AND RESTATED LICENSE AGREEMENT (the “Agreement”) is made as of July
        , 2011 (the “Effective Date”) by and between Gilead Sciences, Inc. a
Delaware corporation having its principal place of business at 333 Lakeside
Drive, Foster City, California 94404, USA (“Gilead”), and
                                         a company registered under the laws of
India, and having a registered office at
                                         
                                                , India (“Licensee”), and amends
and restates in its entirety the License Agreement dated
                                    between Gilead and Licensee, as previously
amended (the “TDF License Agreement”).

R E C I T A L S

WHEREAS, Gilead wishes to facilitate access to its antiviral agents to patients
in the developing world to help satisfy unmet medical needs;

WHEREAS, to accomplish this goal, Gilead granted Licensee a non-exclusive
license to manufacture Gilead’s proprietary agent TDF in India and sell such
agent in India and elsewhere in the developing world pursuant to the TDF License
Agreement;

WHEREAS, Gilead wishes to expand the scope of the TDF License Agreement to
expand the licensed Territory and grant Licensee non-exclusive rights to
Gilead’s proprietary agents elvitegravir and cobicistat, and including rights in
Gilead’s proprietary fixed-dose single-tablet regimen referred to as the “Quad”,
as specifically provided herein; and

WHEREAS, Licensee wishes to manufacture TDF, elvitegravir and cobicistat in
India and sell products containing such agents in the Territory to help achieve
the goal set forth above;

NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
other good and valuable considerations, the receipt of which is hereby
acknowledged, the parties hereto mutually agree to amend and restate the TDF
License Agreement in its entirety, as follows:

1.               Definitions

“Active Pharmaceutical Ingredient” or “API” shall mean one or more of the
following active pharmaceutical ingredients: tenofovir disoproxil fumarate
(“TDF”); elvitegravir (“EVG”), and cobicistat (“COBI”).

“Alternate Dosage” shall have the meaning set forth in Section 6.2(d).

 

2

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

“COBI Combination Product” shall mean a formulated and finished pharmaceutical
product containing COBI in combination with any other active pharmaceutical
ingredient other than EVG, including combinations containing COBI together with
TDF provided such combination does not also contain EVG (in each case subject to
the restrictions set forth in Section 2.4(c)(ii)), including any co-formulation,
co-packaged product, bundled product, or other type of combination product. For
clarity, the Quad is not a COBI Combination Product.

“COBI Product” shall mean a formulated and finished pharmaceutical product
containing COBI as its sole active pharmaceutical ingredient.

“COBI Territory” shall mean those countries listed on Appendix 5.

“Combination Products” shall mean COBI Combination Products, EVG Combination
Products, TDF Combination Products, and the Quad.

“Confidential Information” shall have the meaning set forth in Section 11.1.

“Distributor” shall mean a third party wholesaler or distributor that is not a
Gilead Distributor and that is operating under an agreement with Licensee for
the distribution and sale of Product in the Territory.

“Emtricitabine Patents” shall have the meaning set forth in Section 7.6.

“EVG Combination Product” shall mean a formulated and finished pharmaceutical
product containing EVG in combination with any other active pharmaceutical
ingredient (in each case subject to the restrictions set forth in
Section 2.4(c)(iii)), including any co-formulation, co-packaged product, bundled
product, or other type of combination product, but not including the Quad.

“EVG Product” shall mean a formulated and finished pharmaceutical product
containing EVG as its sole active pharmaceutical ingredient.

“EVG-Quad Territory” shall mean those countries listed on Appendix 6.

“FDA” shall mean the United States Food and Drug Administration, and any
successor agency thereto.

“Field” shall mean the treatment and prophylaxis of HIV infection, provided,
however, that (a) for Product containing TDF as its sole active pharmaceutical
ingredient, the Field shall include the treatment and prophylaxis of Hepatitis B
Virus infection, and (b) for Product containing EVG or COBI, the Field shall
include any use that is consistent with the label approved by the FDA or
applicable foreign regulatory authority for the use of such Product containing
EVG or COBI.

“Gilead Distributor” shall mean any third party distributor that is operating
under an agreement with Gilead for the distribution and sale of Gilead’s branded
product in the Territory. Gilead will provide Licensee with a list, which may be
updated by Gilead from time to time, of the identity of the Gilead Distributors
and their licensed territories.

 

3

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

“Gilead Mark” shall have the meaning set forth in Section 2.5(b).

“Gilead Supplier” shall mean PharmaChem Technologies (Grand Bahama), Ltd.

“Improvements” shall have the meaning set forth in Section 2.3.

“Japan Tobacco” shall mean Japan Tobacco Inc., a Japanese corporation, and its
affiliates.

“Japan Tobacco Agreement” shall mean the License Agreement between Gilead and
Japan Tobacco dated March 22, 2005, as amended from time to time.

“JT Mark” shall have the meaning set forth in Section 2.5(b).

“Licensed API” shall mean API that is either (a) made by Licensee pursuant to
the license grant in Section 2.1; or (b) acquired by Licensee from a Gilead
Supplier or from a Licensed API Supplier on the terms and conditions set forth
in Section 3.

“Licensed API Supplier” shall mean an entity (other than Licensee) that is
licensed by Gilead to manufacture and sell API to third parties in the Field in
India.

“Licensed Know-How” shall have the meaning set forth in Section 5.5.

“Licensed Product Supplier” shall mean an entity (other than Licensee) located
in India that is licensed by Gilead to make, use, sell, have sold, offer for
sale and export Product in the Field in the Territory.

“Licensed Technology” shall mean the Patents and the Licensed Know-How.

“Minimum Quality Standards” shall have the meaning set forth in Section 6.2(a).

“NCE Exclusivity” shall mean five years of marketing exclusivity granted by FDA
pursuant to its authority under 21 U.S.C. §§ 355(c)(3)(E)(ii) and
355(j)(5)(F)(ii).

“Net Sales” shall mean, with respect to a given calendar quarter, the total
amount invoiced by Licensee for sales of Product in the Territory, less landed
cost (including freight, insurance, packing, shipping and custom duty) of
imported components, VAT/Indian excise tax, sales tax, packing for shipment and
shipping costs actually incurred, to the extent consistent with Generally
Accepted Accounting Principles as consistently applied across all products of
Licensee. In no event shall the total deductions allowed exceed ten percent
(10%) of the total amount invoiced by Licensee without Licensee providing Gilead
with supporting documentation justifying such excess and obtaining Gilead’s
written consent, not to be unreasonably withheld. Net Sales on Combination
Products shall be calculated based on the portion of product Net Sales
attributable to Licensed API, as set forth in Section 4.2.

 

4

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

“Patents” shall mean the patents described in Appendix 2 hereto and any other
patents and patent applications (and resulting patents therefrom) (a) owned by
Gilead during the term of this Agreement, or (b) exclusively licensed by Gilead
from Japan Tobacco pursuant to the Japan Tobacco Agreement, in each case solely
to the extent necessary for Licensee to practice the licenses granted in
Section 2 hereof, and solely to the extent the claims in such patents and patent
applications cover the manufacture, use or sale of API.

“Pediatric Formulation” shall have the meaning set forth in Section 6.2(e).

“Product” shall mean COBI Product, EVG Product, TDF Product, COBI Combination
Product, EVG Combination Product, TDF Combination Product, and the Quad.

“Quad” or “the Quad” shall mean the finished pharmaceutical product containing
TDF (300 mg), emtricitabine (200 mg), EVG and COBI (each at their dose
concentration approved by the FDA or applicable regulatory authority) as its
only active pharmaceutical ingredients, and that is manufactured and sold as a
fixed-dose single-tablet regimen and not as a bundled or co-packaged product.

“Quarterly Report” shall have the meaning set forth in Section 4.3.

“Royalty Term” shall have the meaning set forth in Section 4.9.

“Semi-Exclusive Territory” shall mean those countries listed on Appendix 7.

“TDF Combination Product” shall mean a formulated and finished pharmaceutical
product containing TDF in combination with any other active pharmaceutical
ingredient other than EVG or COBI (in each case subject to the restrictions set
forth in Section 2.4(c)(i)), including any co-formulation, co-packaged product,
bundled product, or other type of combination product. For clarity, the Quad is
not a TDF Combination Product.

“TDF Product” shall mean a formulated and finished pharmaceutical product
containing TDF as its sole active pharmaceutical ingredient.

“TDF Territory” shall mean those countries listed on Appendix 1.

“Territory” shall mean the TDF Territory, the COBI Territory, the EVG-Quad
Territory, and the Semi-Exclusive Territory.

“Third-Party Resellers” shall mean Licensed Product Suppliers, Distributors and
Gilead Distributors.

2.       License Grants

2.1         API License. Subject to the terms and conditions of this Agreement,
Gilead hereby grants to Licensee a royalty-free, non-exclusive,
non-sublicensable, non-transferable license under the Licensed Technology to
make, use, offer to sell and sell

 

5

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

API in the Field and in India, solely for the purpose of offering to sell and
selling API to Licensed Product Suppliers, or for Licensee’s own internal use.
For clarity, the license granted in this Section 2.1 does not include, expressly
or by implication, a license under any Gilead intellectual property right to
manufacture, sell or distribute any active pharmaceutical ingredient owned or
controlled by Gilead other than TDF, EVG and COBI.

2.2         Product License. Subject to the terms and conditions of this
Agreement, Gilead hereby grants to Licensee the following licenses:

(a)         a royalty-bearing, non-exclusive, non-sublicensable (except as set
forth in Section 2.4(b)), non-transferable license under the Licensed Technology
solely to make, use, sell, have sold, offer for sale, export from India and
import (i) TDF Product and TDF Combination Products in the Field in the TDF
Territory, (ii) COBI Product and COBI Combination Products in the Field in the
COBI Territory, and (iii) EVG Product, EVG Combination Products and Quad in the
Field in the EVG-Quad Territory; provided that in each case such Products shall
be made only from Licensed API; and

(b)         a royalty-bearing, semi-exclusive (as set forth in Section 2.6),
non-sublicensable (except as set forth in Section 2.4(b)), non-transferable
license under the Licensed Technology solely to make, use, sell, have sold,
offer for sale, export from India and import COBI Product, COBI Combination
Products, EVG Product, EVG Combination Products and Quad in the Field in the
Semi-Exclusive Territory; provided that in each case such Products shall be made
only from Licensed API.

For clarity, (a) the licenses granted in this Section 2.2 do not include,
expressly or by implication, a license under any Gilead intellectual property
right to manufacture, sell or distribute any product containing active
pharmaceutical ingredients owned or controlled by Gilead other than Products
containing TDF, EVG and COBI, and (b) notwithstanding the foregoing, the
licenses granted under this Section 2.2 shall not extend to any active
pharmaceutical ingredient included within a Product other than TDF, EVG and
COBI.

2.3         License Grant to Gilead. Licensee hereby grants to Gilead a
nonexclusive, royalty-free, worldwide, sublicensable license to all
improvements, methods, modifications and other know-how developed by or on
behalf of Licensee and relating to API or a Product (“Improvements”), subject to
the restrictions on further transfer of Licensee’s technology by Gilead as set
forth in Section 5.3.

2.4         Licensee Right to Sell Through Third Party Resellers.

(a) Licensed Product Suppliers. Licensee agrees that it will not sell or offer
to sell API to any entity other than to Licensed Product Suppliers in India that
have been approved by Gilead in accordance with Section 2.4(e).

(b) Product Sales. Licensee agrees that it will not sell, offer for sale, or
assist third parties in selling Product except for the sale and offer for sale
of (A) TDF Product

 

6

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

and TDF Combination Product for use in the Field and in the countries of the TDF
Territory, (B) COBI Product and COBI Combination Product for use in the Field
and in the countries of the COBI Territory and the Semi-Exclusive Territory, and
(C) EVG Product, EVG Combination Product and Quad for use in the Field and in
the countries of the EVG-Quad Territory and the Semi-Exclusive Territory.

(i) Licensee agrees that it will prohibit its Distributors from selling Product
(A) to any other wholesaler or distributor, (B) outside the Territory for which
Licensee is licensed for sale of such Product pursuant to Section 2.2, or
(C) for any purpose outside the Field.

(ii) Licensee agrees that it will not administer the Quad to humans, or sell the
Quad until Gilead has obtained marketing approval for the Quad from the FDA.
Licensee agrees that it will not administer EVG to humans, or sell Products
containing EVG until Gilead has obtained marketing approval for EVG from the
FDA. Licensee agrees that it will not administer COBI to humans, or sell
Products containing COBI until Gilead has obtained marketing approval for COBI
from the FDA. If Gilead obtains marketing approval from the FDA for the Quad
prior to obtaining marketing approval for a product containing EVG or COBI as a
single agent, then Licensee will be allowed to administer the Quad to humans,
and sell the Quad, but will not (A) administer to humans or sell Combination
Products containing EVG other than the Quad until Gilead has obtained marketing
approval from the FDA for EVG, or (B) administer to humans or sell Combination
Products containing COBI other than the Quad until Gilead has obtained marketing
approval from the FDA for COBI.

(c)     Limitations on Product Combinations.

(i) Licensee will be allowed to manufacture and sell TDF in combination with
other active pharmaceutical ingredients in the TDF Territory, provided in each
case (A) Licensee has the legal right to manufacture and sell such other active
pharmaceutical ingredients in the applicable country in the TDF Territory, and
(B) such manufacture and sale is in accordance with the licenses granted herein.

(ii) Licensee will be allowed to manufacture and sell COBI in combination with
other active pharmaceutical ingredients in the COBI Territory and the
Semi-Exclusive Territory, provided in each case (A) Licensee has the legal right
to manufacture and sell such other active pharmaceutical ingredients in the
applicable country in the COBI Territory or Semi-Exclusive Territory, and
(B) such manufacture and sale is in accordance with the licenses granted herein.

(iii) Licensee will be allowed to manufacture and sell EVG in combination with
other active pharmaceutical ingredients in the EVG-Quad Territory and the
Semi-Exclusive Territory, provided in each case (A) Licensee has the legal right
to manufacture and sell such other active pharmaceutical ingredients in the
applicable country in the EVG-Quad Territory or Semi-Exclusive Territory,
(B) such manufacture and sale is in accordance with the licenses granted herein,
and (C) Licensee has obtained Gilead’s prior written consent for the manufacture
or sale of such product containing EVG, such consent not to be unreasonably
withheld. For clarity, the requirement for Gilead’s prior consent set forth in
the preceding clause (C) shall not apply to the Quad.

 

7

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

(d)     Terms of Agreements with Third Party Resellers.

(i) Gilead Distributors. Licensee may elect to sell finished Product in the
Territory to any Gilead Distributor, provided, however, that (A) Licensee may
only sell and offer for sale TDF Product and TDF Combination Product to Gilead
Distributors to sell in the TDF Territory, and may not sell or offer for sale
TDF Product or TDF Combination Product outside the TDF Territory, (B) Licensee
may only sell and offer for sale COBI Product and COBI Combination Product to
Gilead Distributors in the COBI Territory and the Semi-Exclusive Territory, and
may not sell or offer for sale COBI Product or COBI Combination Product outside
the COBI Territory or the Semi-Exclusive Territory, and (C) Licensee may only
sell and offer for sale EVG Product, EVG Combination Product and Quad to Gilead
Distributors in the EVG-Quad Territory and the Semi-Exclusive Territory, and may
not sell or offer for sale EVG Product, EVG Combination Product or Quad outside
the EVG-Quad Territory or the Semi-Exclusive Territory, and (D) Licensee shall
only sell to such Gilead Distributor those Products that are bioequivalent to
the branded products Gilead has granted such Gilead Distributor the right to
sell in such country of the applicable Territory. Licensee shall only allow such
Gilead Distributor to sell such Product in the countries within the country of
the applicable Territory for which such Gilead Distributor has the right to sell
branded Gilead product. For example, Licensee shall not sell to a Gilead
Distributor (X) a Product containing TDF, FTC and efavirenz, unless Gilead has
granted such distributor the right to sell a branded product containing TDF, FTC
and efavirenz in such country in the Territory, or (Y) a Product containing both
TDF and 3TC.

(ii) Other Third Party Resellers. Licensee shall require any such Third Party
Reseller to agree, in a written agreement with Licensee, (i) to comply with the
applicable terms of this Agreement; and (ii) to report to Licensee such
information, and allow Licensee to provide Gilead with the information described
in Section 4.3 (and also to provide Japan Tobacco with such information to the
extent it relates to EVG, EVG Product, EVG Combination Product or Quad). Gilead
has the right to audit, on no less than thirty (30) days’ advance notice to
Licensee, such records of Licensee solely to the extent necessary to verify such
compliance. Gilead will bear the full cost of any such audit, and shall have the
right to share the outcome of any such audit with Japan Tobacco to the extent
such outcome relates to EVG, EVG Product, EVG Combination Product, or Quad.

(e)     Gilead Approval of Third Party Reseller Agreements. Licensee shall not
enter into any agreements with Third Party Resellers on terms inconsistent with
this Agreement without obtaining Gilead’s prior written approval. If Licensee
enters into an agreement with any Third Party Reseller, then Licensee shall
notify Gilead in writing, and shall certify that its arrangement with such Third
Party Reseller is consistent with the terms and conditions of this Agreement.
Licensee shall provide Gilead with written copies of all agreements executed
between Licensee and Third Party Resellers. Gilead shall have the right to
review all such agreements to verify consistency with the terms and conditions
of this Agreement. In the event that any inconsistency is found which had not
been specifically discussed and agreed with Gilead, then Gilead shall have the
right to require Licensee to terminate such agreement. To the extent any such
agreements relate to EVG, EVG Product, EVG Combination Product, or Quad, Gilead
shall also have the right to share such agreements with Japan Tobacco.

 

8

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

(f)         Termination of Third Party Agreements by Licensee. Licensee shall
immediately terminate its agreement(s) with a Third-Party Reseller in the event
that such Third Party Reseller engages in material activities that Licensee is
prohibited from performing under this Agreement, or that are inconsistent with
Licensee’s covenants under this Agreement, including without limitation the
unauthorized use, sale or diversion by such Third Party Reseller of API or
Product outside the Field or the applicable Territory, or upon Licensee first
reasonably believing that such Third-Party Reseller has engaged in such
activities.

(g)         Termination of Third Party Agreements by Gilead. Gilead may
terminate the right of Licensee to sell Product to any Third-Party Reseller
pursuant to this Section 2.4, if in Gilead’s reasonable belief the Third-Party
Reseller is not acting in a way that is consistent with Licensee’s covenants
under this Agreement, or if Licensee does not terminate Licensee’s agreement
with such Third-Party Reseller under the circumstances described in
Section 2.4(e) or Section 2.4(f).

2.5         License Limitations.

(a)         Gilead Retained Rights. Licensee hereby acknowledges that Gilead
retains all rights in API and Products except as otherwise provided in this
Agreement, and that Gilead may license or otherwise convey to third parties its
rights in API and Products as it wishes without obligation or other accounting
to Licensee.

(b)         Gilead Marks. The licenses granted hereunder do not include any
license or other right to use any Gilead trademark, trade name, logo or service
mark (each, a “Gilead Mark”) or any word, logo or any expression that is similar
to or alludes to any Gilead Mark, except as provided in Section 6.5. Licensee
agrees not to use any Japan Tobacco trademark, trade name, logo or service mark
(each, a “JT Mark”), or any word, logo or any expression that is similar to any
JT Mark.

(c)         Sublicensed Technology. The licenses relating to EVG, EVG Product,
EVG Combination Product and Quad granted to Licensee under this Agreement
include sublicenses of intellectual property rights from Japan Tobacco, and
remain subject to the terms and conditions of the Japan Tobacco Agreement.
Gilead and Licensee shall not permit any action to be taken or event to occur,
in each case to the extent within such party’s reasonable control, that would
give Japan Tobacco the right to terminate the Japan Tobacco Agreement. If either
party is notified or otherwise becomes aware that Licensee’s activities may
constitute a material breach of the Japan Tobacco Agreement, it shall promptly
notify the other party. The parties shall confer regarding an appropriate manner
for curing any such alleged breach. Licensee shall cure such alleged breach as
promptly as possible, and in any case within the time allotted under the Japan
Tobacco Agreement. Gilead shall remain responsible for EVG Product, EVG
Combination Product, and Quad royalties owed to Japan Tobacco pursuant to the
Japan Tobacco Agreement.

 

9

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

(d)         No Other Licenses.

(i)     Licensee agrees that it shall not use any contract manufacturers without
obtaining Gilead’s prior written consent, or grant any sublicenses hereunder.

(ii)     Except as expressly set forth in this Agreement, Gilead does not grant
any license under any of its intellectual property rights (including, without
limitation, Patents or rights to any proprietary compounds or drug substances
other than API) to Licensee.

2.6         Licensee Rights in the Semi-Exclusive Territory.

(a)         Licensee shall have the right to market and sell EVG Product, EVG
Combination Product, COBI Product, COBI Combination Product, and Quad in the
Semi-Exclusive Territory on a semi-exclusive basis in accordance with the terms
and conditions of this Agreement. As such, during the Semi-Exclusive Term,
Gilead agrees not to grant any third party the right to sell (i) any generic
pharmaceutical product containing EVG, whether as a single agent or in
combination with other active pharmaceutical ingredients (including generic
versions of the Quad) in the Semi-Exclusive Territory, and (ii) any generic
pharmaceutical product containing COBI, whether as a single agent or in
combination with other active pharmaceutical ingredients (including generic
versions of the Quad) in the Semi-Exclusive Territory, provided Licensee remains
compliant with the terms and conditions of this Agreement. Gilead retains the
right to sell branded versions of the Quad and other branded products containing
EVG and COBI by itself or through use of its own distributors and licensees in
the Semi-Exclusive Territory.

(b)         [*]

(c)         Licensee’s semi-exclusive rights in the Semi-Exclusive Territory
shall have a term of 5 years commencing on the date Licensee first launches its
first COBI Product, COBI Combination Product, EVG Product, EVG Combination
Product, or Quad in the Semi-Exclusive Territory (the “Semi-Exclusive Term”).
The Semi-Exclusive Term may be extended due to Licensee’s development of a
Pediatric Formulation pursuant to Section 6.2(e). Once the Semi-Exclusive Term
expires, or if Gilead terminates Licensee’s rights in the Semi-Exclusive
Territory due to Licensee’s non-compliance with this Agreement, then the
semi-exclusive license granted in Section 2.2(b) shall terminate, and Gilead in
its sole discretion may authorize other Licensed Product Suppliers to register
and sell COBI Product, COBI Combination Product, EVG Product, EVG Combination
Product, and/or Quad in such territory.

3.       Sourcing of API

3.1         Sourcing of API from API Suppliers. Licensee agrees that it shall
not make, use or sell any Product that contains API other than API that is
Licensed API. If Licensee wishes to manufacture Product using API made by either
a Gilead Supplier or a Licensed API Supplier, then Licensee shall notify Gilead
in writing, and shall certify that

 

10

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

its arrangement with such Gilead Supplier or Licensed API Supplier, as
applicable, is consistent with the terms and conditions of this Agreement.
Licensee shall provide Gilead with written copies of all agreements between
Licensee and such Gilead Supplier or Licensed API Supplier upon execution. To
the extent any such agreements relate to EVG, Gilead shall have the right to
share such agreements with Japan Tobacco. In the event that any inconsistency is
found which had not been specifically discussed and agreed with Gilead, Gilead
shall have the right to require Licensee to terminate such agreement with such
Gilead Supplier or Licensed API Supplier.

3.2         Gilead Assistance with Gilead Suppliers. Upon receipt of a notice
described in Section 3.1 of Licensee’s intention to obtain Licensed API from a
Gilead Supplier, Gilead shall use commercially reasonable efforts to assist
Licensee in procuring supply of API from such Gilead Supplier. Gilead shall not
be obligated to assist Licensee in procuring any supply of API from a Licensed
API Supplier.

3.3         Conditions of Supply from Gilead Suppliers. Gilead shall be a party
to any agreement between Licensee and a Gilead Supplier that provides for the
supply of API to Licensee from such Gilead Supplier. Any such agreement between
Gilead, Licensee and a Gilead Supplier shall include and be subject to the
following conditions:

(a)         Gilead Supply Needs. Licensee shall not obtain API from the Gilead
Supplier until Gilead has received confirmation in writing from the Gilead
Supplier of its ability to continue to supply Gilead with Gilead’s forecasted
requirements of API, as reflected in Gilead’s then-current twelve (12) month
forecast for API provided to the Gilead Supplier.

(b)         Consistency with Agreement. The Gilead Supplier shall be permitted
to supply API to Licensee only to the extent that any such supply does not
(A) adversely affect its ability to meet Gilead’s forecasted requirements or
(B) adversely affect the Gilead Supplier’s ability to supply Gilead’s
requirements, whether or not such requirements are consistent with Gilead’s
twelve (12) month forecast. Gilead shall have the right to terminate any such
agreement if such supply adversely affects Gilead as set forth in this
Section 3.3(b).

3.4         No Other Arrangements. Licensee agrees that it shall not enter into
any agreements, nor amend any existing agreements, for the supply of
intermediates or API the terms of which would be inconsistent with this
Agreement without Gilead’s prior written approval as provided for in this
Section 3.

3.5         Supply of other components. The obligations set forth in Sections
3.1, 3.2 and 3.3 with respect to Licensee’s supply of API shall not apply to
active pharmaceutical ingredients other than API that Licensee may incorporate
into Combination Products.

 

11

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

4.       Consideration/Payment Terms/Audit

4.1         Royalty. As consideration for the licenses granted in Section 2,
Licensee shall pay Gilead the following royalties on Net Sales of Product in the
Territory for the duration of the Royalty Term:

(a)     5% of TDF Product Net Sales in the TDF Territory.

(b)     5% of the portion of TDF Combination Product Net Sales attributable to
the TDF component of such TDF Combination Product in the TDF Territory as
determined in accordance with Section 4.2.

(c)     5% of the portion of Quad Net Sales attributable to the TDF, EVG and
COBI components of the Quad in the EVG-Quad Territory as determined in
accordance with Section 4.2.

(d)     5% of EVG Product Net Sales in the EVG-Quad Territory.

(e)     5% of COBI Product Net Sales in the COBI Territory.

(f)     5% of the portion of EVG Combination Product (other than the Quad) Net
Sales attributable to the EVG component of such EVG Combination Product in the
EVG-Quad Territory as determined in accordance with Section 4.2. In addition,
(i) to the extent any such EVG Combination Product also contains TDF, Licensee
will also pay Gilead 5% of the portion of EVG Combination Product (other than
the Quad) Net Sales attributable to the TDF component of such EVG Combination
Product in the EVG-Quad Territory as determined in accordance with Section 4.2.
and (ii) to the extent any such EVG Combination Product also contains COBI,
Licensee will also pay Gilead 5% of the portion of EVG Combination Product
(other than the Quad) Net Sales attributable to the COBI component of such EVG
Combination Product in the EVG-Quad Territory as determined in accordance with
Section 4.2.

(g)     5% of the portion of COBI Combination Product (other than the Quad) Net
Sales attributable to the COBI component of such COBI Combination Product in the
COBI Territory, as determined in accordance with Section 4.2. In addition, to
the extent any such COBI Combination Product also contains TDF, Licensee will
also pay Gilead 5% of the portion of COBI Combination Product (other than the
Quad) Net Sales attributable to the TDF component of such COBI Combination
Product in the COBI Territory, as determined in accordance with Section 4.2.

(h)     10% of the portion of Quad Net Sales attributable to the TDF, EVG and
COBI components of the Quad in the Semi-Exclusive Territory as determined in
accordance with Section 4.2.

(i)     15% of EVG Product Net Sales in the Semi-Exclusive Territory.

(j)     15% of COBI Product Net Sales in the Semi-Exclusive Territory.

 

12

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

(k)     15% of the portion of EVG Combination Product (other than the Quad) Net
Sales attributable to the EVG component of such EVG Combination Product in the
Semi-Exclusive Territory as determined in accordance with Section 4.2. In
addition, (i) to the extent any such EVG Combination Product also contains TDF,
Licensee will also pay Gilead 15% of the portion of EVG Combination Product
(other than the Quad) Net Sales attributable to the TDF component of such EVG
Combination Product in the Semi-Exclusive Territory as determined in accordance
with Section 4.2., and (ii) to the extent any such EVG Combination Product also
contains COBI, Licensee will also pay Gilead 15% of the portion of EVG
Combination Product (other than the Quad) Net Sales attributable to the COBI
component of such EVG Combination Product in the Semi-Exclusive Territory as
determined in accordance with Section 4.2.

(l)     15% of the portion of COBI Combination Product (other than the Quad) Net
Sales attributable to the COBI component of such COBI Combination Product in the
Semi-Exclusive Territory as determined in accordance with Section 4.2. In
addition, to the extent any such COBI Combination Product also contains TDF,
Licensee will also pay Gilead 15% of the portion of COBI Combination Product
(other than the Quad) Net Sales attributable to the TDF component of such COBI
Combination Product in the Semi-Exclusive Territory as determined in accordance
with Section 4.2.

(m)     No royalties will be owed on Pediatric Formulations developed and sold
by Licensee in accordance with Section 6.2(e).

(n)     No royalties will be owed on the emtricitabine component of any
Combination Product.

(o)     No royalties will be owed on Licensee’s sale of API to other Licensed
Product Suppliers, provided such Licensed Product Supplier has executed an
agreement with Gilead requiring such Licensed Product Supplier to pay Gilead
royalties on finished Product containing such API.

(p)     Royalties on sales of Product to Gilead Distributors will be based on
Licensee’s invoice price to such Gilead Distributor.

(q)     Royalties will only be owed once on each royalty-bearing API of a
Combination Product. By means of example, if Licensee pays royalties on the Quad
pursuant to Section 4.1(c) or 4.1(h), then Licensee will not also have to pay
additional royalties on the TDF component for the sale of the Quad pursuant to
Section 4.1(a) or (b), the EVG component pursuant to Section 4.1(d), (f), (i) or
(k), or the COBI component pursuant to Section 4.1(e), (g), (j) or (l).

4.2         Adjustment for Combination Products. Solely for the purpose of
calculating Net Sales of Combination Products, if Licensee sells Product in the
form of a Combination Product containing any Licensed API and one or more other
active pharmaceutical ingredients in a particular country, Net Sales of such
Combination Product in such country for the purpose of determining the royalty
due to Gilead pursuant to Section 4.1 will be calculated by multiplying actual
Net Sales of such Combination

 

13

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

Product in such country by the fraction A/(A+B), where A is the invoice price of
such Product if sold separately in such country, and B is the total invoice
price of the other active pharmaceutical ingredient(s) in the combination if
sold separately in such country. If, on a country-by-country basis, such other
active pharmaceutical ingredient or ingredients in the Combination Product are
not sold separately in such country, but the Product component of the
Combination Product is sold separately in such country, Net Sales for the
purpose of determining royalties due to Gilead for the Combination Product will
be calculated by multiplying actual Net Sales of such Combination Product by the
fraction A/C, where A is the invoice price of such Product component if sold
separately, and C is the invoice price of the Combination Product. If, on a
country-by-country basis, such Product component is not sold separately in such
country, Net Sales for the purposes of determining royalties due to Gilead for
the Combination Product will be D/(D+E), where D is the fair market value of the
portion of the Combination Products that contains the Product, and E is the fair
market value of the portion of the Combination Products containing the other
active pharmaceutical ingredient(s) or delivery device included in such
Combination Product, as such fair market values are determined by mutual
agreement of the Parties, which shall not be unreasonably withheld.

4.3         Reports. Within sixty (60) days after the end of each calendar
quarter, Licensee shall (a) provide Gilead with a detailed report of amounts of
API and Product produced, API and Product on stock, total invoiced sales, Net
Sales, the deductions used to determine Net Sales, number of units of Product
sold, each of which shall be reported on a Product-by-Product and
country-by-country basis, adjustments for combination products (pursuant to
Section 4.2) including calculations showing the Net Sales of the EVG component
of any EVG Combination Product, total royalties owed for the calendar quarter,
the countries to which the Product has been sent and in what quantities, the
Third Party Resellers, if any, to which Licensee has provided Product and in
what quantities, and Net Sales by each Third-Party Reseller, and, in the case of
the sale of any API to third-party manufacturers of Product, the identity of
such third parties and quantities of API sold to each such third party (the
“Quarterly Report”); (b) provide Gilead with a written certification of the
accuracy of the contents of the Quarterly Report, signed by an appropriate
Licensee senior officer; and (c) pay royalties due to Gilead for the calendar
quarter on a Product-by-Product and country-by-country basis. Additionally,
together with each Quarterly Report, Licensee shall provide Gilead with a
Regulatory Report as set forth in Section 6.3. Licensee shall provide Quarterly
Reports and Regulatory Reports to Gilead at the address listed below. Licensee
shall pay royalties to Gilead by wire transfer to the bank account indicated by
Gilead from time to time. To the extent such Quarterly Reports relate to EVG,
EVG Product, EVG Combination Product, or Quad, Gilead will have the right to
share such Quarterly Reports with Japan Tobacco.

4.4         Payment Terms. Licensee shall make all payments to Gilead in US
Dollars. With regard to sales in currencies other than US Dollars, conversion
from local currency into US Dollars shall be at the rate of exchange of the
local currency to the US Dollar on the day of payment as reported by the Reserve
Bank of India.

 

14

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

4.5         Records. Licensee shall keep complete and accurate records of API
and Product produced and sold in sufficient detail to enable Licensee to
determine the amount of royalties due, the parties to whom Product or API was
sold, and the countries in which sales occurred.

4.6         Audit. Gilead has the right to engage an independent public
accountant to perform, on no less than thirty (30) days’ advance notice to
Licensee, an audit, conducted in accordance with generally accepted auditing
standards, of such books and records of Licensee that are deemed necessary by
such public accountant to report amounts of API and Product produced, gross
sales, Net Sales for the periods requested and accrued royalties. Gilead will
bear the full cost of any such audit unless such audit discloses a difference of
more than five percent (5%) from the amount of royalties due. In such case,
Licensee shall promptly pay Gilead any underpayment and shall bear the full cost
of such audit. To the extent relevant to EVG, EVG Product, EVG Combination
Product, or Quad, Gilead will have the right to disclose such audit results to
Japan Tobacco.

4.7         Interest. Any amount payable hereunder by Licensee, which is not
paid on a timely basis, shall bear a pro rata monthly interest rate of one
percent (1%) subject to any necessary approvals that may be required.

4.8         Taxes

(a)         Withholding Taxes. Licensee shall promptly pay the withholding tax
for and on behalf of Gilead to the proper governmental authority and shall
promptly furnish Gilead with the tax withholding certificate furnished by the
Licensee. Licensee shall be entitled to deduct the withholding tax actually paid
from such payment due Gilead. Each party agrees to assist the other party in
claiming exemption from such withholdings under double taxation or similar
agreement or treaty from time to time in force and in minimizing the amount
required to be so withheld or deducted.

(b)         Other Taxes. Except as provided in this Section 4.8, all taxes or
duties in connection with payments made by Licensee shall be borne by Licensee.

4.9         Royalty Term. Royalty payments shall be paid to Gilead by Licensee
on a Product-by-Product and country-by-country basis starting on the date of the
first commercial sale of a Product in a country and continuing until the last to
occur of the following:

(a)         the expiration of the last-to-expire Patent containing a valid claim
covering the manufacture, use, import, offer for sale or sale of API or the
Product in such country; or

(b)         the date of expiration of the last-to-expire Patent containing a
valid claim covering the manufacture, use, import, offer for sale or sale of API
or the Product in India (the “Royalty Term”).

 

15

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

5.     Intellectual Property

5.1         Maintenance of Patents. Gilead shall use commercially reasonable
efforts to maintain and enforce the Patents in India and in the Semi-Exclusive
Territory (including with respect to the exercise of back-up rights to maintain
and enforce Patents relating to EVG, EVG Product, EVG Combination Product or
Quad in India and the Semi-Exclusive Territory that are subject to the Japan
Tobacco Agreement), but shall not be obligated to maintain or enforce the
Patents in the remainder of the Territory.

5.2         Cooperation. If either party becomes aware of a suspected
infringement of any Patent, such party will notify the other party promptly, and
following such notification, the parties will confer. Gilead (except in the case
of Patents relating to EVG, EVG Product, EVG Combination Product or Quad that
are subject to the Japan Tobacco Agreement and controlled by Japan Tobacco) will
have the right, but not the obligation, to bring an infringement action at its
own expense, in its own name, and entirely under its own direction and control.
Licensee will reasonably assist Gilead (or, where applicable, Japan Tobacco) in
such actions or proceedings if so requested, and will lend its name to such
actions or proceedings if required by law in order for Gilead (or Japan Tobacco)
to bring such action.

5.3         Reporting of Improvements. Licensee shall provide Gilead with an
annual report, in writing and in reasonable detail that sets forth any
Improvements, including any patent applications claiming Improvements. Licensee
shall transfer to Gilead, upon request by Gilead and at Gilead’s expense, any
know-how owned or controlled by Licensee relating to such Improvements. Any
failure to report any such Improvements to Gilead in accordance with the terms
of this Agreement shall constitute a breach of this Agreement and shall provide
Gilead with the right to terminate this Agreement pursuant to Section 10.3(b).
Gilead shall not transfer any Improvements obtained from Licensee to any third
party, provided, however, that (a) Gilead may transfer Improvements to Gilead’s
own affiliates and suppliers, provided such affiliates and suppliers utilize
such Improvements solely for the benefit of Gilead and/or Japan Tobacco, and
(b) Gilead may transfer Improvements relating to EVG, EVG Product, EVG
Combination Product, or Quad to Japan Tobacco in accordance with the Japan
Tobacco Agreement for use solely for the benefit of Japan Tobacco, including the
transfer and use of such Improvements to Japan Tobacco’s suppliers for the
benefit of Japan Tobacco.

5.4         Trademarks

(a)     Any Product offered for sale or sold shall have a different trade dress,
including a distinct color, shape and trade name, than the comparable product
sold by Gilead and, where applicable, the comparable product sold by Japan
Tobacco. For clarity, Licensee’s non-performance of the obligations set forth in
this Section 5.4(a) shall constitute a material breach of Licensee’s material
obligation under this Agreement.

 

16

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

(b)     Licensee shall provide to Gilead, prior to any regulatory submissions
for any Product, or selling or offering for sale any Product, samples of the
Product and any packaging, labeling information or marketing materials
(including, but not limited to, advertisement and promotional materials) to be
used with the Product to permit Gilead to review and approve the Product and
packaging as consistent with the requirements of Section 5.4(a). If Gilead
reasonably objects to the trade dress or other aspects of the Product or product
packaging based on the requirements of Section 5.4(a), the parties shall discuss
in good faith the changes to be made to the Product or packaging to address
Gilead’s concerns.

5.5         Technology Transfer. Licensee acknowledges that following execution
of the TDF License Agreement Gilead provided to Licensee, and Licensee received,
a one-time technology transfer of know-how relating to TDF and TDF Product.
Promptly following Gilead’s receipt of marketing approval from the FDA (and on a
Product-by-Product basis), Gilead shall make a one-time technology transfer of
know-how (a) owned or controlled by Gilead as of the Effective Date, or
(b) exclusively licensed by Gilead from Japan Tobacco pursuant to the Japan
Tobacco Agreement, relating to the manufacture of EVG, COBI and the Quad to the
extent and in the manner specified in Appendix 3 hereto (such TDF, EVG, COBI and
Quad know-how, the “Licensed Know-How”). Such Licensed Know-How shall be
sufficient to enable Licensee to manufacture TDF and TDF Product, EVG and COBI,
EVG Product, COBI Product and Quad, at commercial-scale quantities. Gilead shall
have no further obligation to transfer any other know-how to Licensee.

6.       Manufacturing and Commercialization of Product

6.1         Promotion of Sales in the Territory. The parties hereto agree that
an important purpose of this Agreement is to increase patient access to the
Products licensed under this Agreement in the Territory. Except as otherwise
provided in this Agreement, Licensee shall have the sole discretion to manage
its own commercial strategy to promote and sell the Product in the Territory,
provided, however, that Licensee shall not engage in activities that are
inconsistent with the first sentence of this Section 6.1. By means of example
and without limitation, Licensee agrees that Licensee shall not accept patient
orders that Licensee does not have the capacity to fill, and shall not obtain
API or Product without having the means, either directly or through the use of
permitted third parties, to manufacture such API into Product and/or distribute
such Product to patients within the Territory.

6.2         Manufacturing Requirements

 

17

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

(a)         Minimum Standards. Licensee agrees that it shall manufacture API and
Product in a manner consistent with (i) the applicable Indian manufacturing
standards; (ii) either World Health Organization (“WHO”) pre-qualification
standards, standards of the European Medicines Agency (“EMA”), or United States
Food and Drug Administration (“FDA”) tentative approval standards (“Minimum
Quality Standards”); and (iii) on a country-by-country basis, any applicable
national, regional or local standards as may be required by the specific country
where Product is sold. Licensee shall apply for WHO pre-qualification or FDA
conditional approval for (1) at least one TDF Product or TDF Combination Product
no later than the first anniversary of the Effective Date, (2) at least one COBI
Product or COBI Combination Product no later than the first anniversary of the
FDA approval date for COBI (if COBI is approved), (3) at least one EVG Product
or EVG Combination Product no later than the first anniversary of the FDA
approval date for EVG (if EVG is approved), and (4) the Quad no later than the
first anniversary of the FDA approval date for the Quad (if the Quad is
approved).

(b)         Audit Right. Licensee hereby agrees to allow Gilead reasonable
access to Licensee’s books and records, facilities and employees solely for the
purpose and to the extent required for Gilead to audit Licensee’s compliance
with the requirements of this Section 6.2. Gilead agrees to provide at least
thirty (30) days prior notice of the proposed audit, and agrees that such audits
shall not be conducted more than once a year unless circumstances outside the
ordinary course of business warrant such an audit (such as an investigation or
other government action). To the extent any such audit relates to EVG, EVG
Product, EVG Combination Product, or Quad, Gilead will have the right to share
reports from any such audit with Japan Tobacco.

(c)         Remedy for Failure. If Licensee fails at any time to meet the
Minimum Quality Standards or has not received either WHO pre-qualification or
FDA conditional approval, as applicable, by the second anniversary of the
Effective Date, Gilead may elect, in its sole discretion and notwithstanding
Section 10.2 or 10.3 hereof, to suspend the effectiveness of the licenses
granted hereunder until such time Gilead has determined that Licensee has
corrected any such failure to Gilead’s reasonable satisfaction. During any such
suspension, Gilead and Licensee shall coordinate with each other to provide for
the supply of API or Product, as appropriate, to ensure that end-user patient
requirements are not disrupted as a result of such suspension.

(d)         Dose Requirements. All TDF Product and TDF Combination Product
manufactured, used or sold by Licensee shall consist of a single dose
concentration of 300 milligrams of TDF per dose. All EVG Product, COBI Product,
EVG Combination Product, COBI Combination Product, and Quad manufactured, used
or sold by Licensee shall consist of single dose concentrations of EVG and/or
COBI that are the same as the dose concentration for such agent that has been
approved by the FDA. Licensee agrees that it shall not manufacture or sell
Products (including Combination Products) formulated at a single dose
concentration other than those dose

 

18

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

concentrations approved by the FDA for such agents (each an “Alternate Dosage”),
without prior written consent from Gilead, provided, however, that in the case
of TDF and COBI, Licensee may manufacture or sell TDF Product, TDF Combination
Product, COBI Product, or COBI Combination Product consisting of an Alternate
Dosage if such Alternate Dosage has been approved for use in the Field by the
appropriate regulatory authority having jurisdiction over such Product. By means
of example, dosage concentrations of TDF lower than 300 milligrams in tablet
form will be allowed for pediatric administrations only if such lower dosage has
been approved by the FDA or the appropriate foreign regulatory authority for
such administration.

(e)         Pediatric Formulations. Licensee agrees to use reasonable efforts to
develop a TDF Product, TDF Combination Product, EVG Product, EVG Combination
Product, COBI Product or COBI Combination Product as either a liquid or
dispersible tablet formulation for use in pediatric patients less than 12 years
of age (each, a “Pediatric Formulation”), provided, however, that with respect
to EVG Product and EVG Combination Product, Licensee agrees not to develop any
such Pediatric Formulation without Gilead’s prior written consent, not to be
unreasonably withheld. Licensee may seek regulatory approval for Pediatric
Formulations anywhere in the Territory.

(i)         If Licensee has used reasonable efforts to develop a Pediatric
Formulation, then the Semi-Exclusive Term in the Semi-Exclusive Territory will
be extended for an additional 5 years. The determination of whether Licensee has
used reasonable efforts with respect to such Pediatric Formulation will be at
Gilead’s sole discretion, however, if Licensee either (A) commences a human
clinical trial of a Pediatric Formulation under an approved US investigational
new drug application, or (B) commercializes a Pediatric Formulation in the
Territory under an approved US Abbreviated New Drug Application, then Licensee
will be deemed to have satisfied the reasonable efforts requirement set forth in
this Section 6.2(e)(i) and the Semi-Exclusive Term in the Semi-Exclusive
Territory will be extended for an additional 5 years.

(ii)         If Licensee is granted regulatory approval to market such Pediatric
Formulation, then Licensee will use reasonable efforts to make such Pediatric
Formulation available (A) if such Pediatric Formulation is a TDF Product or a
TDF Combination Product, throughout the TDF Territory, (B) if such Pediatric
Formulation is a COBI Product or a COBI Combination Product, throughout the COBI
Territory and the Semi-Exclusive Territory, or (C) if such Pediatric Formulation
is an EVG Product or EVG Combination Product, throughout the EVG-Quad Territory
and the Semi-Exclusive Territory (for purposes of this Section 6.2(e),
“Licensee’s Applicable Territory”), unless the Semi-Exclusive Term is expired or
terminated and Licensee no longer has rights in the Semi-Exclusive Territory.
Gilead would agree to waive any royalty Gilead otherwise would be entitled to
receive for sale of such Pediatric Formulation pursuant to Section 4.1, provided
such Pediatric Formulation is sold for use in pediatric populations under age 12
and not in adult populations.

(iii)         Licensee will further agree either to license such Pediatric
Formulation to Gilead or to other Licensed Product Suppliers, or to manufacture
and supply such Pediatric Formulation to one or more Gilead Distributors, for
sale (a) in territories that either are outside the scope of Licensee’s
Applicable Territory but within the scope of the licensed territory

 

19

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

of such designated Licensed Product Supplier or Gilead Distributor, or (b) in
territories that are within Licensee’s Applicable Territory but in which
Licensee is not able to make such Pediatric Formulation available. Licensee will
be entitled to receive compensation for any such license or sale of such
Pediatric Formulation to Gilead, a Licensed Product Supplier or Gilead
Distributor that would be commensurate with (and not in excess of) the
compensation Licensee would receive if Licensee itself sold such Pediatric
Formulation in Licensee’s Applicable Territory.

(iv)         If Gilead, in its sole discretion, is interested in pursuing the
regulatory approval or marketing of such Pediatric Formulation in countries
outside Licensee’s Applicable Territory, or in facilitating access to such
Pediatric Formulation to countries within Licensee’s Applicable Territory where
Licensee has not made such Pediatric Formulation available, then Gilead and
Licensee will negotiate a separate agreement relating to such Pediatric
Formulation, with such agreement including appropriate compensation for Licensee
for such Pediatric Formulation. Gilead shall have the right to sublicense such
Pediatric Formulation to Japan Tobacco for use in Japan in accordance with the
Japan Tobacco Agreement.

6.3         Regulatory Filings and Inspections. Except as provided otherwise
herein, Licensee shall be responsible for obtaining and maintaining all
applicable regulatory or other approvals or authorizations to carry out its
activities under this Agreement and shall provide Gilead with a quarterly
written report setting forth (a) a list of countries within the Territory for
which such regulatory approvals or authorization have been obtained for any
Product and (b) a description of activities performed by Licensee, its designee
or, to its knowledge any other third party, with respect to the filing,
obtaining or maintaining of such regulatory approvals or authorizations within
the Territory for any Product (each such report, a “Regulatory Report”). Gilead
may, in its discretion, elect to file for regulatory or other approval or
authorization to make and sell API and Product anywhere in the Territory. Upon
either party’s request, the other party shall provide non-proprietary data that
the other party perceives is reasonably necessary to obtain any such approvals,
authorizations, permits or licenses. Licensee shall obtain, have and maintain
all required registrations for its manufacturing facilities. Licensee shall
allow appropriate regulatory authorities to inspect such facilities to the
extent required by applicable law, rule or regulation. Gilead agrees to provide
Licensee with NCE Exclusivity or other regulatory exclusivity waivers as may be
required by the applicable regulatory authorities in order to manufacture or
sell Product in the Territory, provided such manufacture and sale by Licensee is
compliant with the terms and conditions of this Agreement. Licensee agrees not
to pursue or obtain regulatory exclusivity on any Product in any country within
the Territory.

6.4         Marketing Materials. Any marketing materials (including, but not
limited to, advertisement and promotional materials) used by Licensee and its
Third-Party Resellers shall not contain any misstatements of fact, shall be
fully compliant with the applicable laws, rules and regulations, and shall be
distinct from, and not cause any confusion with, any marketing materials or
Products used or sold by Gilead, or any marketing materials or products sold by
Japan Tobacco. Any statements made in such marketing materials regarding Gilead,
including without limitation statements made in reference to Licensee’s
collaboration with Gilead, require Gilead’s prior written approval.

 

20

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

6.5         Product Labeling. The labeling of all Products sold or offered for
sale under this Agreement shall expressly state that the Product is manufactured
under a license from Gilead.

7.      Representations, Warranties and Covenants

7.1         Ability to Perform. Gilead and Licensee each represent and warrant
that

(a)         they are duly organized, validly existing and in good standing under
the laws of the jurisdiction of their incorporation and have full corporate
power and authority to enter into this Agreement and to carry out the provisions
hereof;

(b)         this Agreement has been duly executed and delivered, and constitutes
a legal, valid, binding obligation, enforceable against it in accordance with
the terms hereof; and

(c)         the execution, delivery and performance of this Agreement does not
conflict with any agreement, instrument or understanding, oral or written, to
which it is a party or by which it is bound, nor violate any law or regulation
of any court, governmental body or administrative or other agency having
jurisdiction over such Party

7.2         Diversion of Product and Technology. Licensee covenants and agrees
that it shall not: (i) divert or allow the diversion of API, or any
intermediates or other chemical entities generated during the process of
manufacturing API, outside of India, (ii) divert or allow the diversion of TDF
Product or TDF Combination Product outside the TDF Territory, (iii) divert or
allow the diversion of COBI Product or COBI Combination Product outside the COBI
Territory or the Semi-Exclusive Territory, (iv) divert or allow the diversion of
EVG Product, EVG Combination Product or Quad outside the EVG-Quad Territory or
the Semi-Exclusive Territory, (v) divert or allow the diversion of Licensed
Technology to any third party, except as expressly permitted under this
Agreement, or (vi) assist or support, directly or indirectly, any third party in
the conduct of the activities described in clauses (i)—(v).

7.3         Access Promotion. Licensee covenants and agrees that it shall not
engage in activities that are contrary to the goal of promoting patient access
to Product to satisfy unmet medical needs within the Territory.

7.4         Law Compliance

(a)         General. Licensee covenants and agrees that it shall perform all
activities under this Agreement in accordance with all applicable laws and
regulations, including, without limitation, with respect to recalls, safety and
reporting requirements and shall obtain, have and maintain all necessary
regulatory approvals (including in

 

21

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

India), marketing authorizations, permits and licenses, at Licensee’s expense
for the manufacture and sale of the API and/or Product and any other Licensee
activities contemplated hereby.

(b)         FCPA and UK Bribery Act. Licensee covenants and agrees that it shall
provide to Gilead on the Effective Date and within thirty (30) days after the
beginning of each calendar year thereafter, certification in writing by Licensee
of Licensee’s compliance with the United States Foreign Corrupt Practices Act of
1977 and with the UK Bribery Act of 2010.

(c)         Conflicts. Neither party shall be required to take any action or
perform any obligation under this Agreement to the extent that such action or
obligation is in direct conflict with any applicable law, rule or regulation,
provided, however, that both Licensee and Gilead are in agreement regarding
(i) the requirements of such law, rule or regulation, and (ii) the affect that
such law, rule or regulation has on such action or obligation required under
this Agreement.

7.5         Patent Infringement. Licensee covenants and agrees that it shall not
infringe the Patents outside the scope of the licenses granted to it pursuant to
Section 2, and shall not infringe the Emtricitabine Patents outside the scope of
the covenant not to sue set forth in Section 7.6.

7.6         Covenant Concerning Certain Gilead Patents. Gilead covenants and
agrees that it shall not, at any time during the term of this Agreement, bring
any claim or proceeding of any kind or nature against Licensee in relation to
any of the pending and issued patents identified in Appendix 4 hereto (the
“Emtricitabine Patents”) to the extent that Licensee decides to make, use, sell,
have sold and export any Product in the Territory that may infringe any claims
covering the manufacture, use and sale of emtricitabine contained in such
Emtricitabine Patents.

7.7         EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, GILEAD
DOES NOT GIVE ANY REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, INCLUDING,
WITHOUT LIMITATION, WARRANTIES OF NON-INFRINGEMENT IN THE TERRITORY. Gilead also
does not give any warranty, express or implied, with regard to the safety or
efficacy of API or the Product and it shall be the sole responsibility of the
Licensee to ensure such safety or efficacy.

8.      Liability and Indemnity

(a)         Licensee Indemnity. Licensee shall jointly and severally indemnify,
hold harmless and defend Gilead, and its subsidiaries, licensors, directors,
officers, employees and agents (together the “Gilead Indemnitees”), from and
against any and all losses, damages, expenses, cost of defense (including,
without limitation, attorneys’ fees, witness fees, damages, judgments, fines and
amounts paid in settlement) and any amounts a Gilead Indemnitee

 

22

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

becomes legally obligated to pay because of any claim against it (i) arising out
of any breach by Licensee of the terms and conditions of this Agreement, or
(ii) for any product liability, liability for death, illness, personal injury or
improper business practice, or any other statutory liability or any other
liability under any law or regulation, to the extent that such claim or claims
are due to reasons caused by or on behalf of Licensee related to API or Product
(including, without limitation, their manufacture, use or sale). The
indemnification obligations of Licensee stated in this Section 8(a) shall apply
only in the event that Gilead provides Licensee with prompt written notice of
such claims, grants Licensee the right to control the defense or negotiation of
settlement, and makes available all reasonable assistance in defending the
claims. Licensee shall not agree to any final settlement or compromise with
respect to any such claim that adversely affects Gilead without obtaining
Gilead’s consent.

(b)         Product Liability. Licensee shall be solely responsible in respect
of any product liability or any other statutory liability under any regulation,
in respect of API or the Product.

(c)         Gilead Liability. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
IN THIS AGREEMENT, IN NO EVENT SHALL GILEAD BE LIABLE TO LICENSEE FOR ANY
INDIRECT, SPECIAL, CONSEQUENTIAL, PUNITIVE, EXEMPLARY OR INCIDENTAL DAMAGES
(INCLUDING BUT NOT LIMITED TO LOSS OF BUSINESS OR PROFITS) RELATED TO THIS
AGREEMENT, AND SHALL NOT HAVE ANY RESPONSIBILITIES OR LIABILITIES WHATSOEVER
WITH RESPECT TO API OR PRODUCT, EVEN IF, IN ANY SUCH CASE, ADVISED OF THE
POSSIBILITY OF SUCH CLAIMS OR DEMANDS, REGARDLESS OF THE FORM OF ACTION OR LEGAL
THEORY WHETHER UNDER CONTRACT LAW, TORT LAW (INCLUDING WITHOUT LIMITATION
NEGLIGENCE), STRICT LIABILITY, STATUTE, WARRANTY OR OTHERWISE.

9.      Insurance

Within thirty (30) days prior to the first commercial launch by Licensee of a
Product, and each year thereafter for so long as this Agreement is in effect,
Licensee shall provide to Gilead certificates of insurance by insurers
acceptable to Gilead evidencing comprehensive general liability coverage,
including products liability, with a combined limit of no less than one million
dollars ($1,000,000.00) for bodily injury, including personal injury, and
property damage. Gilead shall have the right to provide any such certificate to
Japan Tobacco. Licensee shall not cancel any such policy without at least sixty
(60) days prior written notice to Gilead, and agrees that such policy shall be
maintained (or have an extended reporting period) of at least seven (7) years
after the termination of this Agreement.

10.    Term and Termination

10.1         Term. This Agreement shall enter into force upon the Effective Date
and, unless earlier terminated as provided herein, shall continue until the
expiration of the Royalty Term. Upon expiration of the Royalty Term, and with
respect to a particular Product in a

 

23

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

particular country in the Territory, subject to the terms and conditions herein
with respect to such Product and such country, the license and sublicense
granted in Article 2 to Licensee shall become a perpetual, irrevocable, fully
paid-up, royalty free license under the Licensed Know-How to develop, make, have
made, use, sell, have sold, offer for sale, import and distribute such Product
in the Field in such country.

10.2         Termination for Breach. A party (“non-breaching party”) shall have
the right to terminate this Agreement in the event the other party (“breaching
party”) is in material breach of any of its material obligations under this
Agreement. The non-breaching party shall provide written notice to the breaching
party. The breaching party shall have a period of thirty (30) days after such
written notice is provided to cure such breach. If such breach is not cured
within the thirty day period, this Agreement shall effectively terminate.

10.3         Gilead Right to Terminate

(a)         Gilead shall have the right to terminate this Agreement and/or one
or both of the licenses granted pursuant to Section 2.1 or Section 2.2 (whether
or not such event constitutes a right of termination pursuant to Section 10.2),
immediately if in the reasonable opinion of Gilead, control (through ownership
or otherwise) of Licensee changes.

(b)         Gilead shall have the right to terminate this Agreement and/or one
or both of the licenses granted pursuant to Section 2.1 or Section 2.2 or the
covenant contained in Section 7.6 (whether or not such event constitutes a right
of termination pursuant to Section 10.2), if:

(i)     Gilead reasonably determines that a material quantity of API or Product
made and/or sold by Licensee has been diverted to countries outside the
Territory, whether or not by any fault or action or inaction of Licensee;

(ii)     Gilead reasonably determines that, due to material deficiencies in
Licensee’s compliance, or repeated failure to comply, with the Minimum Quality
Standards, Licensee is unable to reliably and consistently manufacture API or
Product in accordance with the Minimum Quality Standards;

(iii)     Gilead reasonably determines that Licensee has obtained material
quantities of API from sources outside the Territory, or in ways that are
inconsistent with the terms and conditions of Section 3; or

(iv)     Gilead’s rights to EVG terminate due to the termination of the Japan
Tobacco Agreement, provided, however, that in such event, such termination would
only apply on a Product-by-Product basis and with respect to Products containing
EVG that are subject to the sublicense granted by Gilead under the Japan Tobacco
Agreement.

 

24

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

Gilead shall give Licensee written notice of any such event and provide Licensee
with a period of thirty (30) days after such notice to demonstrate that the
conditions giving rise to Gilead’s determination no longer exist to Gilead’s
reasonable satisfaction. If Licensee is unable to do so, this Agreement shall be
terminated effective upon the thirtieth (30th) day following such notice.

10.4         Insolvency. In the event that Licensee becomes insolvent, makes an
assignment to the benefit of creditors, or has a petition in bankruptcy filed
for or against it, Gilead shall have the right to treat such event as a material
breach.

10.5         Waiver. The waiver by either party of any breach of any term or
condition of this Agreement shall not be deemed a waiver as to any subsequent or
similar breach.

10.6         Survival. Sections 2.3, 2.5(b), 4.5, 5.3, 5.4(a), 6.2(e)(iii), 7.7,
8, 9, 10.1, 10.6, 11 and 12 shall survive termination or expiry of this
Agreement.

11.     Confidentiality and Publications

11.1         Confidential Information. All technology and know-how disclosed by
one party (the “Disclosing Party”) to the other party (the “Receiving Party”)
hereunder (“Confidential Information”) shall be used solely and exclusively by
Receiving Party in a manner consistent with the licenses granted hereunder and
the purposes of this Agreement as stated in the preamble and recitals hereto;
maintained in confidence by the Receiving Party; and shall not be disclosed to
any non-party or used for any purpose except to exercise its rights and perform
its obligations under this Agreement without the prior written consent of the
Disclosing Party, except to the extent that the Receiving Party can demonstrate
by competent written evidence that such information: (a) is known by the
Receiving Party at the time of its receipt and, not through a prior disclosure
by the Disclosing Party, as documented by the Receiving Party’s business
records; (b) is in the public domain other than as a result of any breach of
this Agreement by the Receiving Party; (c) is subsequently disclosed to the
Receiving Party on a non-confidential basis by a third party who may lawfully do
so; or (d) is independently discovered or developed by the Receiving Party
without the use of Confidential Information provided by the Disclosing Party, as
documented by the Receiving Party’s business records. Within thirty (30) days
after any expiration or termination of this Agreement, Receiving Party shall
destroy (and certify to the Disclosing Party such destruction) or return all
Confidential Information provided by the Disclosing Party except as otherwise
set forth in this Agreement. One (1) copy of the Confidential Information may be
retained in the Receiving Party’s files solely for archival purposes as a means
of determining any continuing or surviving obligations under this Agreement. The
confidential obligations under this Agreement shall survive this Agreement for a
period of five (5) years. To the extent Gilead receives any Confidential
Information from Licensee relating to EVG, EVG Product, EVG Combination Product
or Quad, Gilead will have the right to disclose such Confidential Information to
Japan Tobacco, provided such disclosure remains

 

25

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

subject to the obligations of confidentiality and non-disclosure set forth in
the Japan Tobacco Agreement.

11.2         Press Release. Each party may disclose to third parties or make
public statements, by press release or otherwise, regarding the existence of
this Agreement, the identity of the parties, the terms, conditions and subject
matter of this Agreement, or otherwise in reference to this Agreement, provided
such disclosures or statements are accurate and complete with respect to the
subject matter thereof and the information disclosed therein.

11.3         Use of Name. Except as provided for under Section 11.2, neither
party shall use the other party’s name, logo or trademarks for any purpose
including without limitation publicity or advertising, except with the prior
written consent of the other party. Licensee agrees not to use Japan Tobacco’s
name, logo or trademarks for any purpose except with the prior written consent
of Japan Tobacco.

12.      Miscellaneous

12.1         Agency. Neither party is, nor will be deemed to be, an employee,
agent or representative of the other party for any purpose. Each party is an
independent contractor, not an employee or partner of the other party. Neither
party shall have the authority to speak for, represent or obligate the other
party in any way without prior written authority from the other party.

12.2         Entire Understanding. This Agreement embodies the entire
understanding of the parties with respect to the subject matter hereof and
supersedes all previous communications, representations or understandings, and
agreements, whether oral or written, between the parties relating to the subject
matter hereof. Gilead and Licensee hereby expressly agree that this Agreement
amends and restates in its entirety the TDF License Agreement as of the
Effective Date.

12.3         Severability. The parties hereby expressly state that it is not
their intention to violate any applicable rule, law or regulation. If any of the
provisions of this Agreement are held to be void or unenforceable with regard to
any particular country by a court of competent jurisdiction, then, to the extent
possible, such void or unenforceable provision shall be replaced by a valid and
enforceable provision which will achieve as far as possible the economic
business intentions of the Parties. The provisions held to be void or
unenforceable shall remain, however, in full force and effect with regard to all
other countries. All other provisions of this Agreement shall remain in full
force and effect.

12.4         Notices

(a)         Any notice or other communication to be given under this Agreement,
unless otherwise specified, shall be in writing and shall be deemed to have been
provided when delivered to the addressee at the address listed below (i) on the
date of delivery if delivered in person or (ii) three days after mailing by
registered or certified mail, postage paid:

 

26

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

In the case of Gilead:

Gilead Sciences, Inc.

333 Lakeside Drive

Foster City, CA 94404

Attention: General Counsel

Facsimile: (650) 522-5537

    In the case of Licensee:

[Insert Address]

Attention:

Facsimile:

(b)         Either party may change its address for communications by a notice
in writing to the other party in accordance with this Section 12.4.

12.5         Governing Law. This Agreement is made in accordance with and shall
be governed and construed under the laws of England, without regard to its
choice of law principles.

12.6         Arbitration

(a)         All disputes arising out of or in connection with the present
Agreement shall be finally settled under the Rules of Arbitration of the
International Chamber of Commerce by three arbitrators.

(b)         Each party shall nominate one arbitrator. Should the claimant fail
to appoint an arbitrator in the Request for Arbitration within thirty (30) days
of being requested to do so, or if the respondent should fail to appoint an
arbitrator in its Answer to the Request for Arbitration within thirty (30) days
of being requested to do so, the other party shall request the ICC Court to make
such appointment.

(c)         The arbitrators nominated by the parties shall, within thirty
(30) days from the appointment of the arbitrator nominated in the Answer to the
Request for Arbitration, and after consultation with the parties, agree and
appoint a third arbitrator, who will act as a chairman of the Arbitral Tribunal.
Should such procedure not result in an appointment within the thirty (30) day
time limit, either party shall be free to request the ICC Court to appoint the
third arbitrator.

(d)         London, England shall be the seat of the arbitration.

(e)         The language of the arbitration shall be English. Documents
submitted in the arbitration (the originals of which are not in English) shall
be submitted together with an English translation.

 

27

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

(f)         This arbitration agreement does not preclude either party seeking
conservatory or interim measures from any court of competent jurisdiction
including, without limitation, the courts having jurisdiction by reason of
either party’s domicile. Conservatory or interim measures sought by either party
in any one or more jurisdictions shall not preclude the Arbitral Tribunal
granting conservatory or interim measures. Conservatory or interim measures
sought by either party before the Arbitral Tribunal shall not preclude any court
of competent jurisdiction granting conservatory or interim measures.

(g)         In the event that any issue shall arise which is not clearly
provided for in this arbitration agreement the matter shall be resolved in
accordance with the ICC Arbitration Rules.

12.7         Assignment. Gilead is entitled to transfer and assign this
Agreement and the rights and obligations under this Agreement on prior notice to
Licensee. Licensee is not entitled to transfer or assign this Agreement or the
rights and obligations under this Agreement.

12.8         Amendment. No amendment or modification hereof shall be valid or
binding upon the parties unless made in writing and signed by both parties.

[signatures appear on following page]

 

28

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
License Agreement as of the Effective Date.

GILEAD:

 

Gilead Sciences, Inc. By     Name:   Title:  

LICENSEE:

 

[Licensee] By     Name:   Title:  

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

Appendix 1

Countries in the TDF Territory

 

1.   Afghanistan

2.   Angola

3.   Anguilla

4.   Antigua and Barbuda

5.   Armenia

6.   Aruba

7.   Bahamas

8.   Bangladesh

9.   Barbados

10. Belize

11. Benin

12. Bhutan

13. Bolivia

14. Botswana

15. British Virgin Islands

16. Burkina Faso

17. Burundi

18. Cambodia

19. Cameroon

20. Cape Verde

21. Central African Republic

22. Chad

23. Comoros

24. Congo, Rep

25. Congo, Dem. Rep. of the

26. Côte d’Ivoire

27. Cuba

28. Djibouti

29. Dominica

30. Dominican Republic

31. Ecuador

32. El Salvador

33. Equatorial Guinea

34. Eritrea

35. Ethiopia

36. Fiji Islands

37. Gabon

38. Gambia

39. Georgia

40. Ghana

41. Grenada

42. Guatemala

43. Guinea

44. Guinea-Bissau

45. Guyana

46. Haiti

47. Honduras

48. India

49. Indonesia

50. Jamaica

51. Kazakhstan

52. Kenya

53. Kiribati

54. Kyrgyzstan

55. Lao, People’s Dem. Rep.

56. Lesotho

57. Liberia

58. Madagascar

59. Malawi

60. Maldives

61. Mali

62. Mauritania

63. Mauritius

64. Moldova, Rep. of

65. Mongolia

66. Montserrat

67. Mozambique

68. Myanmar

69. Namibia

70. Nauru

71. Nepal

72. Nicaragua

73. Niger

74. Nigeria

75. Pakistan

76. Palau

77. Papua NewGuinea

78.   Rwanda

79.   Saint Kitts and Nevis

80.   Saint Lucia

81.   Saint Vincent & the   Grenadines

82.   Samoa

83.   São Tomé and Príncipe

84.   Senegal

85.   Seychelles

86.   Sierra Leone

87.   Solomon Islands

88.   Somalia

89.   South Africa

90.   Sri Lanka

91.   Sudan

92.   Surinam

93.   Swaziland

94.   Syrian Arab Republic

95.   Tajikistan

96.   Tanzania, U. Rep. of

97.   Thailand

98.   Timor-Leste

99.   Togo

100. Tonga

101. Trinidad and Tobago

102. Turkmenistan

103. Turks and Caicos

104. Tuvalu

105. Uganda

106. Uzbekistan

107. Vanuatu

108. Vietnam

109. Yemen

110. Zambia

111. Zimbabwe

 

 

30

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended



--------------------------------------------------------------------------------

Appendix 2

1. TDF Patents

Gilead either owns or has exclusive rights to the TDF Patents.

2. EVG Patents

TITLE: 4-OXOQUINOLINE COMPOUNDS AND UTILIZATION THEREOF AS HIV INTEGRASE

INHIBITORS

Country

   Filing Date    Serial Number    Patent Number    Grant Date

Bolivia

   18-Nov-2003    SP-230265          

India

   20-Nov-2003    01316/CHENP/2004    245833    3-Feb-2011

Indonesia

   20-Nov-2003    W00/200401542    P0023507    1-Jun-2009

Nigeria

   19-Nov-2003    424/2003    RP.15779    20-Oct-2004

South Africa

   20-Nov-2003    2004/4537    2004/4537    31-Aug-2005

Thailand

   20-Nov-2003    086853          

Viet Nam

   20-Nov-2003    1-2004-00605          

TITLE: STABLE CRYSTAL OF 4-OXOQUINOLINE COMPOUND

Country

   Filing Date    Serial Number    Patent Number    Grant Date

Bolivia

   19-May-2005    SP-250121          

India

   19-May-2005    357/CHENP/2010          

South Africa

   19-May-2005    2006/10647    2006/10647    25-Jun-2008

Thailand

   19-May-2005    100718          

TITLE: METHOD FOR PRODUCING 4-OXOQUINOLINE COMPOUND

Country

   Filing Date    Serial Number    Patent Number    Grant Date

African Regional

Industrial Property

Organization

(ARIPO)

   6-Mar-2007    AP/P/2008/004621          

Eurasian Patent

Organization

(EAPO)

   6-Mar-2007    200870321          

India

   6-Mar-2007    5341/CHENP/2008          

African Union

Territories (OAPI)

   6-Mar-2007    1200800317    14280    31-Mar-2009

South Africa

   6-Mar-2007    2008/07547    2008/07547    25-Nov-2009

Viet Nam

   6-Mar-2007    1-2008-02431          

TITLE: PROCESS FOR PROUDCTION OF 4-OXOQUINOLINE COMPOUND

Country

   Filing Date    Serial Number    Patent Number    Grant Date

India

   6-Mar-2007    5344/CHENP/2008          

 

31

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

TITLE: PROCESS AND INTERMEDIATES FOR PREPARING INTEGRASE INHIBITORS (I)

Country

   Filing Date    Serial Number    Patent Number    Grant Date

African Regional

Industrial Property

Organization

(ARIPO)

   11-Sep-2007    AP/P/2009/004831          

Eurasian Patent

Organization

(EAPO)

   11-Sep-2007    200900441          

India

   11-Sep-2007    1808/DELNP/2009          

Indonesia

   11-Sep-2007    W00/200900634          

African Union

Territories (OAPI)

   11-Sep-2007    1200900070          

Thailand

   11-Sep-2007    0701004583          

Viet Nam

   11-Sep-2007    1-2009-00636          

South Africa

   11-Sep-2007    2009/01576          

TITLE: PROCESS AND INTERMEDIATES FOR PREPARING INTEGRASE INHIBITORS (II)

Country

   Filing Date    Serial Number    Patent Number    Grant Date

African Regional

Industrial Property

Organization

(ARIPO)

   11-Sep-2008    AP/P/2010/005187          

Eurasian Patent

Organization

(EAPO)

   11-Sep-2008    201070256          

India

   11-Sep-2008    1615/DELNP/2010          

Indonesia

   11-Sep-2008    W00/201000759          

African Union

Territories (OAPI)

   11-Sep-2008    1201000093          

Thailand

   11-Sep-2008    0801004676          

Viet Nam

   11-Sep-2008    1-2009-00636          

South Africa

   11-Sep-2008    1-2010-00483          

For purposes of this Appendix 2, references to “OAPI,” “EAPO” and “ARIPO” shall
not be construed or interpreted to grant rights to Licensee in any country other
than those countries expressly included within the licenses granted to Licensee
in Sections 2.1 and 2.2 of this Agreement.

[Gilead may only delete some of the patents in the above list if necessary.]

3. COBI Patents

 

32

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended



--------------------------------------------------------------------------------

Gilead either owns or has exclusive rights to the COBI Patents.

Appendix 3

Terms for Technology Transfer

Gilead shall provide Licensee with the following information to fully enable
Licensee to manufacture TDF, EVG, COBI, TDF Product, EVG Product, COBI Product
and Quad at commercial-scale quantities and in compliance with Gilead’s required
quality specifications:

 

  1. Manufacturing process descriptions, specifications and methods;

 

  2. Stability data;

 

  3. Analytical method validation; and

 

  4. Discussion of impurities.

 

33

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended



--------------------------------------------------------------------------------

Confidential

Appendix 4

Emtricitabine Patents

Gilead either owns or has exclusive rights to the Emtricitabine Patents.

 

35

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended



--------------------------------------------------------------------------------

Confidential

Appendix 5

Countries in the COBI Territory

 

1.     Afghanistan

2.     Angola

3.     Anguilla

4.     Antigua and Barbuda

5.     Armenia

6.     Aruba

7.     Bahamas

8.     Bangladesh

9.     Barbados

10. Belize

11. Benin

12. Bhutan

13. Bolivia

14. British Virgin Islands

15. Burkina Faso

16. Burundi

17. Cambodia

18. Cameroon

19. Cape Verde

20. Central African Republic

21. Chad

22. Comoros

23. Congo, Rep

24. Congo, Dem. Rep. of the

25. Côte d’Ivoire

26. Cuba

27. Djibouti

28. Dominica

29. Dominican Republic

30. Equatorial Guinea

31. Eritrea

32. Ethiopia

33. Fiji Islands, Rep. of the

34. Gabon

35. Gambia

36. Georgia

37. Ghana

38. Grenada

39. Guatemala

40. Guinea

41. Guinea-Bissau

42. Guyana

43. Haiti

44. Honduras

45. India

46. Jamaica

47. Kenya

48. Kiribati

49. Kyrgyzstan

50. Lao People’s Dem. Rep.

51. Lesotho

52. Liberia

53. Madagascar

54. Malawi

55. Maldives

56. Mali

57. Mauritania

58. Mauritius

59. Moldova, Rep. of

60. Mongolia

61. Montserrat

62. Mozambique

63. Myanmar

64. Nauru

65. Nepal

66. Nicaragua

67. Niger

68. Nigeria

69. Pakistan

70. Palau

71. Papua New Guinea

72. Rwanda

73. Saint Kitts and Nevis

74. Saint Lucia

75. Saint Vincent & the     Grenadines

76. Samoa

77. São Tomé and Príncipe

78. Senegal

79. Seychelles

80. Sierra Leone

81. Solomon Islands

82. Somalia

83. South Africa

84. Sudan

85. Suriname

86. Swaziland

87. Syrian Arab Republic

88. Tajikistan

89. Tanzania, U. Rep. of

90. Timor-Leste

91. Togo

92. Tonga

93. Trinidad and Tobago

94. Turks and Caicos

95. Tuvalu

96. Uganda

97. Uzbekistan

98. Vanuatu

99. Vietnam

100. Yemen

101. Zambia

102. Zimbabwe

 

 

35

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended



--------------------------------------------------------------------------------

Confidential

Appendix 6

Countries in the EVG-Quad Territory

 

1.     Afghanistan

2.     Angola

3.     Anguilla

4.     Antigua and Barbuda

5.     Armenia

6.     Bahamas

7.     Bangladesh

8.     Barbados

9.     Belize

10. Benin

11. Bhutan

12. Bolivia

13. British Virgin Islands

14. Burkina Faso

15. Burundi

16. Cambodia

17. Cameroon

18. Cape Verde

19. Central African Republic

20. Chad

21. Comoros

22. Congo, Rep

23. Congo, Dem. Rep. of the

24. Côte d’Ivoire

25. Cuba

26. Djibouti

27. Dominica

28. Equatorial Guinea

29. Eritrea

30. Ethiopia

31. Fiji Islands, Rep. of the

32. Gabon

33. Gambia

34. Georgia

35. Ghana

36. Grenada

37. Guatemala

38. Guinea

39. Guinea-Bissau

40. Guyana

41. Haiti

42. Honduras

43. India

44. Jamaica

45. Kenya

46. Kiribati

47. Kyrgyzstan

48. Lao People’s Dem. Rep.

49. Lesotho

50. Liberia

51. Madagascar

52. Malawi

53. Maldives

54. Mali

55. Mauritania

56. Mauritius

57. Moldova, Rep. of

58. Mongolia

59. Mozambique

60. Myanmar

61. Nauru

62. Nepal

63. Nicaragua

64. Niger

65. Nigeria

66. Pakistan

67. Palau

68. Papua New Guinea

69. Rwanda

70. Saint Kitts and Nevis

71. Saint Lucia

72. Saint Vincent & the     Grenadines

73. Samoa

74. São Tomé and Príncipe

75. Senegal

76. Seychelles

77. Sierra Leone

78. Solomon Islands

79. Somalia

80. South Africa

81. Sudan

82. Suriname

83. Swaziland

84. Syrian Arab Republic

85. Tajikistan

86. Tanzania, U. Rep. of

87. Timor-Leste

88. Togo

89. Tonga

90. Trinidad and Tobago

91. Turks and Caicos

92. Tuvalu

93. Uganda

94. Uzbekistan

95. Vanuatu

96. Vietnam

97. Yemen

98. Zambia

99. Zimbabwe

 

 

36

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended



--------------------------------------------------------------------------------

Appendix 7

Countries in the Semi-Exclusive Territory

1. Sri Lanka

2. Thailand

3. Botswana

4. Namibia

5. El Salvador

6. Ecuador

7. Indonesia

8. Kazakhstan

9. Turkmenistan

 

1

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

ATTACHMENT B

AMENDED AND RESTATED NON-EXCLUSIVE LICENSE AGREEMENT (TEMPLATE)

This AMENDED AND RESTATED NON-EXCLUSIVE LICENSE AGREEMENT (the “Agreement”) is
made as of July __, 2011 (the “Effective Date”) by and between Gilead Sciences,
Inc. a Delaware corporation having its principal place of business at 333
Lakeside Drive, Foster City, California 94404, USA (“Gilead”), and
________________________ a company registered under the laws of India, and
having a registered office at
_______________________________________________________, India (“Licensee”), and
amends and restates in its entirety the License Agreement dated
_________________ between Gilead and Licensee, as previously amended (the “TDF
License Agreement”).

R E C I T A L S

WHEREAS, Gilead wishes to facilitate access to its antiviral agents to patients
in the developing world to help satisfy unmet medical needs;

WHEREAS, to accomplish this goal, Gilead granted Licensee a non-exclusive
license to manufacture Gilead’s proprietary agent TDF in India and sell such
agent in India and elsewhere in the developing world pursuant to the TDF License
Agreement;

WHEREAS, Gilead wishes to expand the scope of the TDF License Agreement to
expand the licensed Territory and grant Licensee non-exclusive rights to
Gilead’s proprietary agents elvitegravir and cobicistat, and including rights in
Gilead’s proprietary fixed-dose single-tablet regimen referred to as the “Quad”,
as specifically provided herein; and

WHEREAS, Licensee wishes to manufacture TDF, elvitegravir and cobicistat in
India and sell products containing such agents in the Territory to help achieve
the goal set forth above;

NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
other good and valuable considerations, the receipt of which is hereby
acknowledged, the parties hereto mutually agree to amend and restate the TDF
License Agreement in its entirety, as follows:

 

1. Definitions

“Active Pharmaceutical Ingredient” or “API” shall mean one or more of the
following active pharmaceutical ingredients: tenofovir disoproxil fumarate
(“TDF”); elvitegravir (“EVG”), and cobicistat (“COBI”).

 

2

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

“Alternate Dosage” shall have the meaning set forth in Section 6.2(d).

“COBI Combination Product” shall mean a formulated and finished pharmaceutical
product containing COBI in combination with any other active pharmaceutical
ingredient other than EVG, including combinations containing COBI together with
TDF provided such combination does not also contain EVG (in each case subject to
the restrictions set forth in Section 2.4(c)(ii)), including any co-formulation,
co-packaged product, bundled product, or other type of combination product. For
clarity, the Quad is not a COBI Combination Product.

“COBI Product” shall mean a formulated and finished pharmaceutical product
containing COBI as its sole active pharmaceutical ingredient.

“COBI Territory” shall mean those countries listed on Appendix 5.

“Combination Products” shall mean COBI Combination Products, EVG Combination
Products, TDF Combination Products and the Quad.

“Confidential Information” shall have the meaning set forth in Section 11.1.

“Distributor” shall mean a third party wholesaler or distributor that is not a
Gilead Distributor and that is operating under an agreement with Licensee for
the distribution and sale of Product in the Territory.

“Emtricitabine Patents” shall have the meaning set forth in Section 7.6.

“EVG Combination Product” shall mean a formulated and finished pharmaceutical
product containing EVG in combination with any other active pharmaceutical
ingredient (in each case subject to the restrictions set forth in
Section 2.4(c)(iii)), including any co-formulation, co-packaged product, bundled
product, or other type of combination product, but not including the Quad.

“EVG Product” shall mean a formulated and finished pharmaceutical product
containing EVG as its sole active pharmaceutical ingredient.

“EVG-Quad Territory” shall mean those countries listed on Appendix 6.

“FDA” shall mean the United States Food and Drug Administration, and any
successor agency thereto.

“Field” shall mean the treatment and prophylaxis of HIV infection, provided,
however, that (a) for Product containing TDF as its sole active pharmaceutical
ingredient, the Field shall include the treatment and prophylaxis of Hepatitis B
Virus infection, and

 

3

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

(b) for Product containing EVG or COBI, the Field shall include any use that is
consistent with the label approved by the FDA or applicable foreign regulatory
authority for the use of such Product containing EVG or COBI.

“Gilead Distributor” shall mean any third party distributor that is operating
under an agreement with Gilead for the distribution and sale of Gilead’s branded
product in the Territory. Gilead will provide Licensee with a list, which may be
updated by Gilead from time to time, of the identity of the Gilead Distributors
and their licensed territories.

“Gilead Mark” shall have the meaning set forth in Section 2.5(b).

“Gilead Supplier” shall mean PharmaChem Technologies (Grand Bahama), Ltd.

“Improvements” shall have the meaning set forth in Section 2.3.

“Japan Tobacco” shall mean Japan Tobacco Inc., a Japanese corporation, and its
affiliates.

“Japan Tobacco Agreement” shall mean the License Agreement between Gilead and
Japan Tobacco dated March 22, 2005, as amended from time to time.

“JT Mark” shall have the meaning set forth in Section 2.5(b).

“Licensed API” shall mean API that is either (a) made by Licensee pursuant to
the license grant in Section 2.1; or (b) acquired by Licensee from a Gilead
Supplier or from a Licensed API Supplier on the terms and conditions set forth
in Section 3.

“Licensed API Supplier” shall mean an entity (other than Licensee) that is
licensed by Gilead to manufacture and sell API to third parties in the Field in
India.

“Licensed Know-How” shall have the meaning set forth in Section 5.4.

“Licensed Product Supplier” shall mean an entity (other than Licensee) located
in India that is licensed by Gilead to make, use, sell, have sold, offer for
sale and export Product in the Field in the Territory.

“Licensed Technology” shall mean the Patents and the Licensed Know-How.

“Minimum Quality Standards” shall have the meaning set forth in Section 6.2(a).

“NCE Exclusivity” shall mean five years of marketing exclusivity granted by FDA
pursuant to its authority under 21 U.S.C. §§ 355(c)(3)(E)(ii) and
355(j)(5)(F)(ii).

 

4

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

“Net Sales” shall mean, with respect to a given calendar quarter, the total
amount invoiced by Licensee for sales of Product in the Territory, less landed
cost (including freight, insurance, packing, shipping and custom duty) of
imported components, VAT/Indian excise tax, sales tax, packing for shipment and
shipping costs actually incurred, to the extent consistent with Generally
Accepted Accounting Principles as consistently applied across all products of
Licensee. In no event shall the total deductions allowed exceed ten percent
(10%) of the total amount invoiced by Licensee without Licensee providing Gilead
with supporting documentation justifying such excess and obtaining Gilead’s
written consent, not to be unreasonably withheld. Net Sales on Combination
Products shall be calculated based on the portion of product Net Sales
attributable to Licensed API, as set forth in Section 4.2.

“Patents” shall mean the patents described in Appendix 2 hereto and any other
patents and patent applications (and resulting patents therefrom) (a) owned by
Gilead during the term of this Agreement, or (b) exclusively licensed by Gilead
from Japan Tobacco pursuant to the Japan Tobacco Agreement, in each case solely
to the extent necessary for Licensee to practice the licenses granted in
Section 2 hereof, and solely to the extent the claims in such patents and patent
applications cover the manufacture, use or sale of API.

“Pediatric Formulation” shall have the meaning set forth in Section 6.2(e).

“Product” shall mean COBI Product, EVG Product, TDF Product, COBI Combination
Product, EVG Combination Product, TDF Combination Product, and the Quad.

“Quad” or “the Quad” shall mean the finished pharmaceutical product containing
TDF (300 mg), emtricitabine (200 mg), EVG and COBI (each at their dose
concentration approved by the FDA or applicable regulatory authority) as its
only active pharmaceutical ingredients, and that is manufactured and sold as a
fixed-dose single-tablet regimen and not as a bundled or co-packaged product.

“Quarterly Report” shall have the meaning set forth in Section 4.3.

“Royalty Term” shall have the meaning set forth in Section 4.9.

“TDF Combination Product” shall mean a formulated and finished pharmaceutical
product containing TDF in combination with any other active pharmaceutical
ingredient other than EVG or COBI (in each case subject to the restrictions set
forth in Section 2.4(c)(i)), including any co-formulation, co-packaged product,
bundled product, or other type of combination product. For clarity, the Quad is
not a TDF Combination Product.

“TDF Product” shall mean a formulated and finished pharmaceutical product
containing TDF as its sole active pharmaceutical ingredient.

 

5

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

“TDF Territory” shall mean those countries listed on Appendix 1.

“Territory” shall mean the TDF Territory, the COBI Territory and the EVG-Quad
Territory.

“Third-Party Resellers” shall mean Licensed Product Suppliers, Distributors and
Gilead Distributors.

 

2. License Grants

2.1        API License. Subject to the terms and conditions of this Agreement,
Gilead hereby grants to Licensee a royalty-free, non-exclusive,
non-sublicensable, non-transferable license under the Licensed Technology to
make, use, offer to sell and sell API in the Field and in India, solely for the
purpose of offering to sell and selling API to Licensed Product Suppliers, or
for Licensee’s own internal use. For clarity, the license granted in this
Section 2.1 does not include, expressly or by implication, a license under any
Gilead intellectual property right to manufacture, sell or distribute any active
pharmaceutical ingredient owned or controlled by Gilead other than TDF, EVG and
COBI.

2.2        Product License. Subject to the terms and conditions of this
Agreement, Gilead hereby grants to Licensee a royalty-bearing, non-exclusive,
non-sublicensable (except as set forth in Section 2.4(b)), non-transferable
license under the Licensed Technology solely to make, use, sell, have sold,
offer for sale, export from India and import (i) TDF Product and TDF Combination
Products in the Field in the TDF Territory, (ii) EVG Product, EVG Combination
Products and the Quad in the Field in the EVG-Quad Territory, and (iii) COBI
Products and COBI Combination Products in the Field and in the countries of the
COBI Territory; provided that in each case such Products shall be made only from
Licensed API.

For clarity, (a) the licenses granted in this Section 2.2 do not include,
expressly or by implication, a license under any Gilead intellectual property
right to manufacture, sell or distribute any product containing active
pharmaceutical ingredients owned or controlled by Gilead other than Products
containing TDF, EVG and COBI, and (b) notwithstanding the foregoing, the
licenses granted under this Section 2.2 shall not extend to any active
pharmaceutical ingredient included within a Product other than TDF, EVG and
COBI.

2.3        License Grant to Gilead. Licensee hereby grants to Gilead a
nonexclusive, royalty-free, worldwide, sublicensable license to all
improvements, methods, modifications and other know-how developed by or on
behalf of Licensee and relating to API or a Product (“Improvements”), subject to
the restrictions on further transfer of Licensee’s technology by Gilead as set
forth in Section 5.2.

 

6

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

2.4      Licensee Right to Sell Through Third Party Resellers.

(a)      Licensed Product Suppliers. Licensee agrees that it will not sell or
offer to sell API to any entity other than to Licensed Product Suppliers in
India that have been approved by Gilead in accordance with Section 2.4(e).

(b)      Product Sales. Licensee agrees that it will not sell, offer for sale,
or assist third parties in selling Product except for the sale and offer for
sale of (A) TDF Product and TDF Combination Product for use in the Field and in
the countries of the TDF Territory, (B) COBI Product and COBI Combination
Product for use in the Field and in the countries of the COBI Territory, and
(C) EVG Product, EVG Combination Product and Quad for use in the Field and in
the countries of the EVG-Quad Territory.

(i)      Licensee agrees that it will prohibit its Distributors from selling
Product (A) to any other wholesaler or distributor, (B) outside the Territory
for which Licensee is licensed for sale of such Product pursuant to Section 2.2,
or (C) for any purpose outside the Field.

(ii)      Licensee agrees that it will not administer the Quad to humans, or
sell the Quad until Gilead has obtained marketing approval for the Quad from the
FDA. Licensee agrees that it will not administer EVG to humans, or sell Products
containing EVG until Gilead has obtained marketing approval for EVG from the
FDA. Licensee agrees that it will not administer COBI to humans, or sell
Products containing COBI until Gilead has obtained marketing approval for COBI
from the FDA. If Gilead obtains marketing approval from the FDA for the Quad
prior to obtaining marketing approval for a product containing EVG or COBI as a
single agent, then Licensee will be allowed to administer the Quad to humans,
and sell the Quad, but will not (A) administer to humans or sell Combination
Products containing EVG other than the Quad until Gilead has obtained marketing
approval from the FDA for EVG, or (B) administer to humans or sell Combination
Products containing COBI other than the Quad until Gilead has obtained marketing
approval from the FDA for COBI.

(c)      Limitations on Product Combinations.

(i)      Licensee will be allowed to manufacture and sell TDF in combination
with other active pharmaceutical ingredients in the TDF Territory, provided in
each case (A) Licensee has the legal right to manufacture and sell such other
active pharmaceutical ingredients in the applicable country in the TDF
Territory, and (B) such manufacture and sale is in accordance with the licenses
granted herein.

(ii)       Licensee will be allowed to manufacture and sell COBI in combination
with other active pharmaceutical ingredients in the COBI Territory, provided in
each case (A) Licensee has the legal right to manufacture and sell such other

 

7

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

active pharmaceutical ingredients in the applicable country in the COBI
Territory, and (B) such manufacture and sale is in accordance with the licenses
granted herein.

(iii)      Licensee will be allowed to manufacture and sell EVG in combination
with other active pharmaceutical ingredients in the EVG-Quad Territory, provided
in each case (A) Licensee has the legal right to manufacture and sell such other
active pharmaceutical ingredients in the applicable country in the EVG-Quad
Territory, (B) such manufacture and sale is in accordance with the licenses
granted herein, and (C) Licensee has obtained Gilead’s prior written consent for
the manufacture or sale of such product containing EVG, such consent not to be
unreasonably withheld. For clarity, the requirement for Gilead’s prior consent
set forth in the preceding clause (C) shall not apply to the Quad.

(d)      Terms of Agreements with Third Party Resellers.

(i)      Gilead Distributors. Licensee may elect to sell finished Product in the
Territory to any Gilead Distributor, provided, however, that (A) Licensee may
only sell and offer for sale TDF Product and TDF Combination Product to Gilead
Distributors to sell in the TDF Territory, and may not sell or offer for sale
TDF Product or TDF Combination Product outside the TDF Territory, (B) Licensee
may only sell and offer for sale COBI Product and COBI Combination Product to
Gilead Distributors in the COBI Territory, and may not sell or offer for sale
COBI Product or COBI Combination Product outside the COBI Territory,
(C) Licensee may only sell and offer for sale EVG Product, EVG Combination
Product and Quad to Gilead Distributors in the EVG-Quad Territory, and may not
sell or offer for sale EVG Product, EVG Combination Product or Quad outside the
EVG-Quad Territory, and (D) Licensee shall only sell to such Gilead Distributor
those Products that are bioequivalent to the branded products Gilead has granted
such Gilead Distributor the right to sell in such country of the applicable
Territory. Licensee shall only allow such Gilead Distributor to sell such
Product in the countries within the country of the applicable Territory for
which such Gilead Distributor has the right to sell branded Gilead product. For
example, Licensee shall not sell to a Gilead Distributor (X) a Product
containing TDF, FTC and efavirenz, unless Gilead has granted such distributor
the right to sell a branded product containing TDF, FTC and efavirenz in such
country in the Territory, or (Y) a Product containing both TDF and 3TC.

(ii)      Other Third Party Resellers. Licensee shall require any such Third
Party Reseller to agree, in a written agreement with Licensee, (i) to comply
with the applicable terms of this Agreement; and (ii) to report to Licensee such
information and allow Licensee to provide Gilead with the information described
in Section 4.3 (and also to provide Japan Tobacco with such information to the
extent it relates to EVG, EVG Product, EVG Combination Product or Quad). Gilead
has the right to audit, on no less than thirty (30) days’ advance notice to
Licensee, such records of Licensee solely to the extent necessary to verify such
compliance. Gilead will bear the

 

8

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

full cost of any such audit, and shall have the right to share the outcome of
any such audit with Japan Tobacco to the extent such outcome relates to EVG, EVG
Product, EVG Combination Product or Quad.

(e)      Gilead Approval of Third Party Reseller Agreements. Licensee shall not
enter into any agreements with Third Party Resellers on terms inconsistent with
this Agreement without obtaining Gilead’s prior written approval. If Licensee
enters into an agreement with any Third Party Reseller, then Licensee shall
notify Gilead in writing, and shall certify that its arrangement with such Third
Party Reseller is consistent with the terms and conditions of this Agreement.
Licensee shall provide Gilead with written copies of all agreements executed
between Licensee and Third Party Resellers. Gilead shall have the right to
review all such agreements to verify consistency with the terms and conditions
of this Agreement. In the event that any inconsistency is found which had not
been specifically discussed and agreed with Gilead, then Gilead shall have the
right to require Licensee to terminate such agreement. To the extent any such
agreements relate to EVG, EVG Product, EVG Combination Product, or Quad, Gilead
shall also have the right to share such agreements with Japan Tobacco.

(f)      Termination of Third Party Agreements by Licensee. Licensee shall
immediately terminate its agreement(s) with a Third-Party Reseller in the event
that such Third Party Reseller engages in material activities that Licensee is
prohibited from performing under this Agreement, or that are inconsistent with
Licensee’s covenants under this Agreement, including without limitation the
unauthorized use, sale or diversion by such Third Party Reseller of API or
Product outside the Field or the applicable Territory, or upon Licensee first
reasonably believing that such Third-Party Reseller has engaged in such
activities.

(g)      Termination of Third Party Agreements by Gilead. Gilead may terminate
the right of Licensee to sell Product to any Third-Party Reseller pursuant to
this Section 2.4, if in Gilead’s reasonable belief the Third-Party Reseller is
not acting in a way that is consistent with Licensee’s covenants under this
Agreement, or if Licensee does not terminate Licensee’s agreement with such
Third-Party Reseller under the circumstances described in Section 2.4(e) or
Section2.4(f).

2.5      License Limitations.

(a)      Gilead Retained Rights. Licensee hereby acknowledges that Gilead
retains all rights in API and Products except as otherwise provided in this
Agreement, and that Gilead may license or otherwise convey to third parties its
rights in API and Products as it wishes without obligation or other accounting
to Licensee.

(b)      Gilead Marks. The licenses granted hereunder do not include any license
or other right to use any Gilead trademark, trade name, logo or service mark
(each, a “Gilead Mark”) or any word, logo or any expression that is similar to
or

 

9

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

alludes to any Gilead Mark, except as provided in Section 6.5. Licensee agrees
not to use any Japan Tobacco trademark, trade name, logo or service mark (each,
a “JT Mark”), or any word, logo or any expression that is similar to any JT
Mark.

(c)      Sublicensed Technology. The licenses relating to EVG, EVG Product, EVG
Combination Product and Quad granted to Licensee under this Agreement include
sublicenses of intellectual property rights from Japan Tobacco, and remain
subject to the terms and conditions of the Japan Tobacco Agreement. Gilead and
Licensee shall not permit any action to be taken or event to occur, in each case
to the extent within such party’s reasonable control, that would give Japan
Tobacco the right to terminate the Japan Tobacco Agreement. If either party is
notified or otherwise becomes aware that Licensee’s activities may constitute a
material breach of the Japan Tobacco Agreement, it shall promptly notify the
other party. The parties shall confer regarding an appropriate manner for curing
any such alleged breach. Licensee shall cure such alleged breach as promptly as
possible, and in any case within the time allotted under the Japan Tobacco
Agreement. Gilead shall remain responsible for EVG Product, EVG Combination
Product, and Quad royalties owed to Japan Tobacco pursuant to the Japan Tobacco
Agreement.

(d)      No Other Licenses.

(i)      Licensee agrees that it shall not use any contract manufacturers
without obtaining Gilead’s prior written consent, or grant any sublicenses
hereunder.

(ii)      Except as expressly set forth in this Agreement, Gilead does not grant
any license under any of its intellectual property rights (including, without
limitation, Patents or rights to any proprietary compounds or drug substances
other than API) to Licensee.

 

3. Sourcing of API

3.1      Sourcing of API from API Suppliers. Licensee agrees that it shall not
make, use or sell any Product that contains API other than API that is Licensed
API. If Licensee wishes to manufacture Product using API made by either a Gilead
Supplier or a Licensed API Supplier, then Licensee shall notify Gilead in
writing, and shall certify that its arrangement with such Gilead Supplier or
Licensed API Supplier, as applicable, is consistent with the terms and
conditions of this Agreement. Licensee shall provide Gilead with written copies
of all agreements between Licensee and such Gilead Supplier or Licensed API
Supplier upon execution. To the extent any such agreements relate to EVG, Gilead
shall have the right to share such agreements with Japan Tobacco. In the event
that any inconsistency is found which had not been specifically discussed and
agreed with Gilead, Gilead shall have the right to require Licensee to terminate
such agreement with such Gilead Supplier or Licensed API Supplier.

 

10

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

3.2      Gilead Assistance with Gilead Suppliers. Upon receipt of a notice
described in Section 3.1 of Licensee’s intention to obtain Licensed API from a
Gilead Supplier, Gilead shall use commercially reasonable efforts to assist
Licensee in procuring supply of API from such Gilead Supplier. Gilead shall not
be obligated to assist Licensee in procuring any supply of API from a Licensed
API Supplier.

3.3      Conditions of Supply from Gilead Suppliers. Gilead shall be a party to
any agreement between Licensee and a Gilead Supplier that provides for the
supply of API to Licensee from such Gilead Supplier. Any such agreement between
Gilead, Licensee and a Gilead Supplier shall include and be subject to the
following conditions:

(a)      Gilead Supply Needs. Licensee shall not obtain API from the Gilead
Supplier until Gilead has received confirmation in writing from the Gilead
Supplier of its ability to continue to supply Gilead with Gilead’s forecasted
requirements of API, as reflected in Gilead’s then-current twelve (12) month
forecast for API provided to the Gilead Supplier.

(b)      Consistency with Agreement. The Gilead Supplier shall be permitted to
supply API to Licensee only to the extent that any such supply does not
(A) adversely affect its ability to meet Gilead’s forecasted requirements or
(B) adversely affect the Gilead Supplier’s ability to supply Gilead’s
requirements, whether or not such requirements are consistent with Gilead’s
twelve (12) month forecast. Gilead shall have the right to terminate any such
agreement if such supply adversely affects Gilead as set forth in this
Section 3.3(b).

3.4      No Other Arrangements. Licensee agrees that it shall not enter into any
agreements, nor amend any existing agreements, for the supply of intermediates
or API the terms of which would be inconsistent with this Agreement without
Gilead’s prior written approval as provided for in this Section 3.

3.5      Supply of other components. The obligations set forth in Sections 3.1,
3.2 and 3.3 with respect to Licensee’s supply of API shall not apply to active
pharmaceutical ingredients other than API that Licensee may incorporate into
Combination Products.

4.      Consideration/Payment Terms/Audit

4.1      Royalty. As consideration for the licenses granted in Section 2,
Licensee shall pay Gilead the following royalties on Net Sales of Product in the
Territory for the duration of the Royalty Term:

(a)      5% of TDF Product Net Sales in the TDF Territory.

 

11

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

(b)      5% of the portion of TDF Combination Product Net Sales attributable to
the TDF component of such TDF Combination Product in the TDF Territory as
determined in accordance with Section 4.2.

(c)      5% of the portion of Quad Net Sales attributable to the TDF, EVG and
COBI components of the Quad in the EVG-Quad Territory as determined in
accordance with Section 4.2.

(d)      5% of EVG Product Net Sales in the EVG-Quad Territory.

(e)      5% of the portion of EVG Combination Product (other than the Quad) Net
Sales attributable to the EVG component of such EVG Combination Product in the
EVG-Quad Territory as determined in accordance with Section 4.2. In addition,
(i) to the extent any such EVG Combination Product also contains TDF, Licensee
will also pay Gilead 5% of the portion of EVG Combination Product (other than
the Quad) Net Sales attributable to the TDF component of such EVG Combination
Product in the EVG-Quad Territory as determined in accordance with Section 4.2,
and (ii) to the extent any such EVG Combination Product also contains COBI,
Licensee will also pay Gilead 5% of the portion of EVG Combination Product
(other than the Quad) Net Sales attributable to the COBI component of such EVG
Combination Product in the EVG-Quad Territory as determined in accordance with
Section 4.2.

(f)      5% of COBI Product Net Sales in the COBI Territory.

(g)      5% of the portion of COBI Combination Product (other than the Quad) Net
Sales attributable to the COBI component of such COBI Combination Product in the
COBI Territory, as determined in accordance with Section 4.2. In addition, to
the extent any such COBI Combination Product also contains TDF, Licensee will
also pay Gilead 5% of the portion of COBI Combination Product (other than the
Quad) Net Sales attributable to the TDF component of such COBI Combination
Product in the COBI Territory, as determined in accordance with Section 4.2.

(h)      No royalties will be owed on Pediatric Formulations developed and sold
by Licensee in accordance with Section 6.2(e).

(i)      No royalties will be owed on the emtricitabine component of any
Combination Product.

(j)      No royalties will be owed on Licensee’s sale of API to other Licensed
Product Suppliers, provided such Licensed Product Supplier has executed an
agreement with Gilead requiring such Licensed Product Supplier to pay Gilead
royalties on finished Product containing such API.

(k)      Royalties on sales of Product to Gilead Distributors will be based on
Licensee’s invoice price to such Gilead Distributor.

 

12

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

(l)      Royalties will only be owed once on each royalty-bearing API of a
Combination Product. By means of example, if Licensee pays royalties on the Quad
pursuant to Section 4.1(c), then Licensee will not also have to pay additional
royalties on the TDF component for the sale of the Quad pursuant to
Section 4.1(a) or 4.1(b), the EVG component pursuant to Section 4.1(d) or
4.1(e), or the COBI component pursuant to Section 4.1(f) or 4.1(g).

4.2      Adjustment for Combination Products. Solely for the purpose of
calculating Net Sales of Combination Products, if Licensee sells Product in the
form of a Combination Product containing any Licensed API and one or more other
active pharmaceutical ingredients in a particular country, Net Sales of such
Combination Product in such country for the purpose of determining the royalty
due to Gilead pursuant to Section 4.1 will be calculated by multiplying actual
Net Sales of such Combination Product in such country by the fraction A/(A+B),
where A is the invoice price of such Product if sold separately in such country,
and B is the total invoice price of the other active pharmaceutical
ingredient(s) in the combination if sold separately in such country. If, on a
country-by-country basis, such other active pharmaceutical ingredient or
ingredients in the Combination Product are not sold separately in such country,
but the Product component of the Combination Product is sold separately in such
country, Net Sales for the purpose of determining royalties due to Gilead for
the Combination Product will be calculated by multiplying actual Net Sales of
such Combination Product by the fraction A/C, where A is the invoice price of
such Product component if sold separately, and C is the invoice price of the
Combination Product. If, on a country-by-country basis, such Product component
is not sold separately in such country, Net Sales for the purposes of
determining royalties due to Gilead for the Combination Product will be D/(D+E),
where D is the fair market value of the portion of the Combination Products that
contains the Product, and E is the fair market value of the portion of the
Combination Products containing the other active pharmaceutical ingredient(s) or
delivery device included in such Combination Product, as such fair market values
are determined by mutual agreement of the Parties, which shall not be
unreasonably withheld.

4.3      Reports. Within sixty (60) days after the end of each calendar quarter,
Licensee shall (a) provide Gilead with a detailed report of amounts of API and
Product produced, API and Product on stock, total invoiced sales, Net Sales, the
deductions used to determine Net Sales, number of units of Product sold, each of
which shall be reported on a Product-by-Product and country-by-country basis,
adjustments for combination products (pursuant to Section 4.2) including
calculations showing the Net Sales of the EVG component of any EVG Combination
Product, total royalties owed for the calendar quarter, the countries to which
the Product has been sent and in what quantities, the Third Party Resellers, if
any, to which Licensee has provided Product and in what quantities, and Net
Sales by each Third-Party Reseller, and, in the case of the sale of any API to
third-party manufacturers of Product, the identity of such third parties and
quantities of API sold to each such third party (the “Quarterly Report”);
(b) provide Gilead with a written certification of the accuracy of the contents
of the Quarterly Report, signed by an

 

13

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

appropriate Licensee senior officer; and (c) pay royalties due to Gilead for the
calendar quarter on a Product-by-Product and country-by-country basis. Licensee
shall provide Quarterly Reports and Regulatory Reports to Gilead at the address
listed below. Additionally, together with each Quarterly Report, Licensee shall
provide Gilead with a Regulatory Report as set forth in Section 6.3. Licensee
shall pay royalties to Gilead by wire transfer to the bank account indicated by
Gilead from time to time. To the extent such Quarterly Reports relate to EVG,
EVG Product, EVG Combination Product, or Quad, Gilead will have the right to
share such Quarterly Reports with Japan Tobacco.

4.4      Payment Terms. Licensee shall make all payments to Gilead in US
Dollars. With regard to sales in currencies other than US Dollars, conversion
from local currency into US Dollars shall be at the rate of exchange of the
local currency to the US Dollar on the day of payment as reported by the Reserve
Bank of India.

4.5      Records. Licensee shall keep complete and accurate records of API and
Product produced and sold in sufficient detail to enable Licensee to determine
the amount of royalties due, the parties to whom Product or API was sold, and
the countries in which sales occurred.

4.6      Audit. Gilead has the right to engage an independent public accountant
to perform, on no less than thirty (30) days’ advance notice to Licensee, an
audit, conducted in accordance with generally accepted auditing standards, of
such books and records of Licensee that are deemed necessary by such public
accountant to report amounts of API and Product produced, gross sales, Net Sales
for the periods requested and accrued royalties. Gilead will bear the full cost
of any such audit unless such audit discloses a difference of more than five
percent (5%) from the amount of royalties due. In such case, Licensee shall
promptly pay Gilead any underpayment and shall bear the full cost of such audit.
To the extent relevant to EVG, EVG Product, EVG Combination Product, or Quad,
Gilead will have the right to disclose such audit results to Japan Tobacco.

4.7      Interest. Any amount payable hereunder by Licensee, which is not paid
on a timely basis, shall bear a pro rata monthly interest rate of one percent
(1%) subject to any necessary approvals that may be required.

4.8      Taxes

(a)      Withholding Taxes. Licensee shall promptly pay the withholding tax for
and on behalf of Gilead to the proper governmental authority and shall promptly
furnish Gilead with the tax withholding certificate furnished by the Licensee.
Licensee shall be entitled to deduct the withholding tax actually paid from such
payment due Gilead. Each party agrees to assist the other party in claiming
exemption from such withholdings under double taxation or similar agreement or
treaty from time to time in force and in minimizing the amount required to be so
withheld or deducted.

 

14

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

(b)      Other Taxes. Except as provided in this Section 4.8, all taxes or
duties in connection with payments made by Licensee shall be borne by Licensee.

4.9      Royalty Term. Royalty payments shall be paid to Gilead by Licensee on a
Product-by-Product and country-by-country basis starting on the date of the
first commercial sale of a Product in a country and continuing until the last to
occur of the following:

(a)      the expiration of the last-to-expire Patent containing a valid claim
covering the manufacture, use, import, offer for sale or sale of API or the
Product in such country; or

(b)      the date of expiration of the last-to-expire Patent containing a valid
claim covering the manufacture, use, import, offer for sale or sale of API or
the Product in India (the “Royalty Term”).

 

5. Intellectual Property

5.1      Maintenance of Patents. Gilead (or, where applicable, Japan Tobacco)
shall not be obliged to maintain or enforce the Patents.

5.2      Reporting of Improvements. Licensee shall provide Gilead with an annual
report, in writing and in reasonable detail that sets forth any Improvements,
including any patent applications claiming Improvements. Licensee shall transfer
to Gilead, upon request by Gilead and at Gilead’s expense, any know-how owned or
controlled by Licensee relating to such Improvements. Any failure to report any
such Improvements to Gilead in accordance with the terms of this Agreement shall
constitute a breach of this Agreement and shall provide Gilead with the right to
terminate this Agreement pursuant to Section 10.2. Gilead shall not transfer any
Improvements obtained from Licensee to any third party, provided, however, that
(a) Gilead may transfer Improvements to Gilead’s own affiliates and suppliers,
provided such affiliates and suppliers utilize such Improvements solely for the
benefit of Gilead and/or Japan Tobacco, and (b) Gilead may transfer Improvements
relating to EVG, EVG Product, EVG Combination Product, or Quad to Japan Tobacco
in accordance with the Japan Tobacco Agreement for use solely for the benefit of
Japan Tobacco, including the transfer and use of such Improvements to Japan
Tobacco’s suppliers for the benefit of Japan Tobacco.

5.3      Trademarks

(a)      Any Product offered for sale or sold shall have a different trade
dress, including a distinct color, shape and trade name, than the comparable
product sold by Gilead and, where applicable, the comparable product sold by
Japan Tobacco. For clarity, Licensee’s non-performance of the obligations set
forth in this Section

 

15

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

5.3(a) shall constitute a material breach of Licensee’s material obligation
under this Agreement.

(b)      Licensee shall provide to Gilead, prior to any regulatory submissions
for any Product, or selling or offering for sale any Product, samples of the
Product and any packaging, labeling information, or marketing materials
(including, but not limited to, advertisement and promotional materials) to be
used with the Product to permit Gilead to review and approve the Product and
packaging as consistent with the requirements of Section 5.3(a). If Gilead
reasonably objects to the trade dress or other aspects of the Product or product
packaging based on the requirements of Section 5.3(a), the parties shall discuss
in good faith the changes to be made to the Product or packaging to address
Gilead’s concerns.

.

5.4      Technology Transfer. Licensee acknowledges that following execution of
the TDF License Agreement Gilead provided to Licensee, and Licensee received, a
one-time technology transfer of know-how relating to TDF and TDF Product.
Promptly following Gilead’s receipt of marketing approval from the FDA (and on a
Product-by-Product basis), Gilead shall make a one-time technology transfer of
know-how (a) owned or controlled by Gilead as of the Effective Date, or
(b) exclusively licensed by Gilead from Japan Tobacco pursuant to the Japan
Tobacco Agreement, relating to the manufacture of EVG, COBI and the Quad to the
extent and in the manner specified in Appendix 3 hereto (such TDF, EVG, COBI and
Quad know-how, the “Licensed Know-How”). Such Licensed Know-How shall be
sufficient to enable Licensee to manufacture TDF and TDF Product, EVG and COBI,
EVG Product, COBI Product and Quad, at commercial-scale quantities. Gilead shall
have no further obligation to transfer any other know-how to Licensee.

 

16

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

6.   Manufacturing and Commercialization of Product

6.1      Promotion of Sales in the Territory. The parties hereto agree that an
important purpose of this Agreement is to increase patient access to the
Products licensed under this Agreement in the Territory. Except as otherwise
provided in this Agreement, Licensee shall have the sole discretion to manage
its own commercial strategy to promote and sell the Product in the Territory,
provided, however, that Licensee shall not engage in activities that are
inconsistent with the first sentence of this Section 6.1. By means of example
and without limitation, Licensee agrees that Licensee shall not accept patient
orders that Licensee does not have the capacity to fill, and shall not obtain
API or Product without having the means, either directly or through the use of
permitted third parties, to manufacture such API into Product and/or distribute
such Product to patients within the Territory.

6.2      Manufacturing Requirements

(a)      Minimum Standards. Licensee agrees that it shall manufacture API and
Product in a manner consistent with (i) the applicable Indian manufacturing
standards; (ii) either World Health Organization (“WHO”) pre-qualification
standards, standards of the European Medicines Agency (“EMA”), or United States
Food and Drug Administration (“FDA”) tentative approval standards (“Minimum
Quality Standards”); and (iii) on a country-by-country basis, any applicable
national, regional or local standards as may be required by the specific country
where Product is sold. Licensee shall apply for WHO pre-qualification or FDA
conditional approval for (1) at least one TDF Product or TDF Combination Product
no later than the first anniversary of the Effective Date, (2) at least one COBI
Product or COBI Combination Product no later than the first anniversary of the
FDA approval date for COBI (if COBI is approved), (3) at least one EVG Product
or EVG Combination Product no later than the first anniversary of the FDA
approval date for EVG (if EVG is approved), or (4) the Quad no later than the
first anniversary of the FDA approval date for the Quad (if the Quad is
approved).

(b)      Audit Right. Licensee hereby agrees to allow Gilead reasonable access
to Licensee’s books and records, facilities and employees solely for the purpose
and to the extent required for Gilead to audit Licensee’s compliance with the
requirements of this Section 6.2. Gilead agrees to provide at least thirty
(30) days prior notice of the proposed audit, and agrees that such audits shall
not be conducted more than once a year unless circumstances outside the ordinary
course of business warrant such an audit (such as an investigation or other
government action). To the extent any such audit relates to EVG, EVG Product,
EVG Combination Product, or Quad, Gilead will have the right to share reports
from any such audit with Japan Tobacco.

(c)      Remedy for Failure. If Licensee fails at any time to meet the Minimum
Quality Standards or has not received either WHO pre-qualification or FDA

 

17

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended



--------------------------------------------------------------------------------

conditional approval, as applicable, by the second anniversary of the Effective
Date, Gilead may elect, in its sole discretion and notwithstanding Section 10.2
or 10.3 hereof, to suspend the effectiveness of the licenses granted hereunder
until such time Gilead has determined that Licensee has corrected any such
failure to Gilead’s reasonable satisfaction. During any such suspension, Gilead
and Licensee shall coordinate with each other to provide for the supply of API
or Product, as appropriate, to ensure that end-user patient requirements are not
disrupted as a result of such suspension.

(d)      Dose Requirements. All TDF Product and TDF Combination Product
manufactured, used or sold by Licensee shall consist of a single dose
concentration of 300 milligrams of TDF per dose. All EVG Product, COBI Product,
EVG Combination Product, COBI Combination Product, and Quad manufactured, used
or sold by Licensee shall consist of single dose concentrations of EVG and/or
COBI that are the same as the dose concentration for such agent that has been
approved by the FDA. Licensee agrees that it shall not manufacture or sell
Products (including Combination Products) formulated at a single dose
concentration other than those dose concentrations approved by the FDA for such
agents (each an “Alternate Dosage”), without prior written consent from Gilead,
provided, however, that in the case of TDF and COBI, Licensee may manufacture or
sell TDF Product, TDF Combination Product, COBI Product, or COBI Combination
Product consisting of an Alternate Dosage if such Alternate Dosage has been
approved for use in the Field by the appropriate regulatory authority having
jurisdiction over such Product. By means of example, dosage concentrations of
TDF lower than 300 milligrams in tablet form will be allowed for pediatric
administrations only if such lower dosage has been approved by the FDA or the
appropriate foreign regulatory authority for such administration.

(e)      Pediatric Formulations. Licensee will have the right to develop a TDF
Product, TDF Combination Product, EVG Product, EVG Combination Product, COBI
Product or COBI Combination Product as either a liquid or dispersible tablet
formulation for use in pediatric patients less than 12 years of age (each, a
“Pediatric Formulation”), provided, however, that with respect to EVG Product
and EVG Combination Product, Licensee agrees not to develop any such Pediatric
Formulation without Gilead’s prior written consent, not to be unreasonably
withheld. Licensee may seek regulatory approval for Pediatric Formulations
anywhere in the Territory.

(i)      If Licensee is granted regulatory approval to market such Pediatric
Formulation, then Licensee will use reasonable efforts to make such Pediatric
Formulation available (A) if such Pediatric Formulation is a TDF Product or a
TDF Combination Product, throughout the TDF Territory, (B) if such Pediatric
Formulation is a COBI Product or a COBI Combination Product, throughout the COBI
Territory, or (C) if such Pediatric Formulation is an EVG Product or EVG
Combination Product, throughout the EVG-Quad Territory (for purposes of this
Section 6.2(e), “Licensee’s Applicable Territory”). Gilead would agree to waive
any royalty Gilead otherwise would be entitled to receive for sale of such
Pediatric Formulation pursuant to Section

 

18

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended



--------------------------------------------------------------------------------

4.1, provided such Pediatric Formulation is sold for use in pediatric
populations under age 12 and not in adult populations.

(ii)      Licensee will further agree either to license such Pediatric
Formulation to Gilead or to other Licensed Product Suppliers or to manufacture
and supply such Pediatric Formulation to one or more Gilead Distributors for
sale (a) in territories that either are outside the scope of Licensee’s
Applicable Territory but within the scope of the licensed territory of such
designated Licensed Product Supplier or Gilead Distributor, or (b) in
territories that are within Licensee’s Applicable Territory but in which
Licensee is not able to make such Pediatric Formulation available. Licensee will
be entitled to receive compensation for any such license or sale of such
Pediatric Formulation to Gilead, a Licensed Product Supplier or Gilead
Distributor that would be commensurate with (and not in excess of) the
compensation Licensee would receive if Licensee itself sold such Pediatric
Formulation in Licensee’s Applicable Territory.

(iii)      If Gilead, in its sole discretion, is interested in pursuing the
regulatory approval or marketing of such Pediatric Formulation in countries
outside Licensee’s Applicable Territory, or in facilitating access to such
Pediatric Formulation to countries within Licensee’s Applicable Territory where
Licensee has not made such Pediatric Formulation available, then Gilead and
Licensee will negotiate a separate agreement relating to such Pediatric
Formulation, with such agreement including appropriate compensation for Licensee
for such Pediatric Formulation. Gilead shall have the right to sublicense such
Pediatric Formulation to Japan Tobacco for use in Japan in accordance with the
Japan Tobacco Agreement.

6.3      Regulatory Filings and Inspections. Except as provided otherwise
herein, Licensee shall be responsible for obtaining and maintaining all
applicable regulatory or other approvals or authorizations to carry out its
activities under this Agreement and shall provide Gilead with a quarterly
written report setting forth (a) a list of countries within the Territory for
which such regulatory approvals or authorization have been obtained for any
Product and (b) a description of activities performed by Licensee, its designee
or, to its knowledge any other third party, with respect to the filing,
obtaining or maintaining of such regulatory approvals or authorizations within
the Territory for any Product (each such report, a “Regulatory Report”). Gilead
may, in its discretion, elect to file for regulatory or other approval or
authorization to make and sell API and Product anywhere in the Territory. Upon
either party’s request, the other party shall provide non-proprietary data that
the other party perceives is reasonably necessary to obtain any such approvals,
authorizations, permits or licenses. Licensee shall obtain, have and maintain
all required registrations for its manufacturing facilities. Licensee shall
allow appropriate regulatory authorities to inspect such facilities to the
extent required by applicable law, rule or regulation. Gilead agrees to provide
Licensee with NCE Exclusivity or other regulatory exclusivity waivers as may be
required by the applicable regulatory authorities in order to manufacture or
sell Product in the Territory, provided such manufacture and sale by Licensee is
compliant with the terms and conditions of this Agreement. Licensee

 

19

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended



--------------------------------------------------------------------------------

agrees not to pursue or obtain regulatory exclusivity on any Product in any
country within the Territory.

6.4      Marketing Materials. Any marketing materials (including, but not
limited to, advertisement and promotional materials) used by Licensee and its
Third-Party Resellers shall not contain any misstatements of fact, shall be
fully compliant with the applicable laws, rules and regulations, and shall be
distinct from, and not cause any confusion with, any marketing materials or
Products used or sold by Gilead, or any marketing materials or products sold by
Japan Tobacco. Any statements made in such marketing materials regarding Gilead,
including without limitation statements made in reference to Licensee’s
collaboration with Gilead, require Gilead’s prior written approval.

6.5      Product Labeling. The labeling of all Products sold or offered for sale
under this Agreement shall expressly state that the Product is manufactured
under a license from Gilead.

 

7.   Representations, Warranties and Covenants

7.1      Ability to Perform. Licensee and Gilead each represent and warrant that

(a)      they are duly organized, validly existing and in good standing under
the laws of the jurisdiction of their incorporation and have full corporate
power and authority to enter into this Agreement and to carry out the provisions
hereof;

(b)      this Agreement has been duly executed and delivered, and constitutes a
legal, valid, binding obligation, enforceable against it in accordance with the
terms hereof; and

(c)      the execution, delivery and performance of this Agreement does not
conflict with any agreement, instrument or understanding, oral or written, to
which it is a party or by which it is bound, nor violate any law or regulation
of any court, governmental body or administrative or other agency having
jurisdiction over such Party

7.2      Diversion of Product and Technology. Licensee covenants and agrees that
it shall not: (i) divert or allow the diversion of API, or any intermediates or
other chemical entities generated during the process of manufacturing API,
outside of India, (ii) divert or allow the diversion of TDF Product or TDF
Combination Product outside the TDF Territory, (iii) divert or allow the
diversion of COBI Product or COBI Combination Product outside the COBI
Territory, (iv) divert or allow the diversion of EVG Product, EVG Combination
Product or Quad outside the EVG-Quad Territory, (v) divert or allow the
diversion of Licensed Technology to any third party, except as expressly
permitted

 

20

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended



--------------------------------------------------------------------------------

under this Agreement, or (vi) assist or support, directly or indirectly, any
third party in the conduct of the activities described in clauses (i) - (v).

7.3      Access Promotion. Licensee covenants and agrees that it shall not
engage in activities that are contrary to the goal of promoting patient access
to Product to satisfy unmet medical needs within the Territory.

7.4      Law Compliance

(a)      General. Licensee covenants and agrees that it shall perform all
activities under this Agreement in accordance with all applicable laws and
regulations, including, without limitation, with respect to recalls, safety and
reporting requirements and shall obtain, have and maintain all necessary
regulatory approvals (including in India), marketing authorizations, permits and
licenses, at Licensee’s expense for the manufacture and sale of the API and/or
Product and any other Licensee activities contemplated hereby.

(b)      FCPA and UK Bribery Act. Licensee covenants and agrees that it shall
provide to Gilead on the Effective Date and within thirty (30) days after the
beginning of each calendar year thereafter, certification in writing by Licensee
of Licensee’s compliance with the United States Foreign Corrupt Practices Act of
1977 and with the UK Bribery Act of 2010.

(c)      Conflicts. Neither party shall be required to take any action or
perform any obligation under this Agreement to the extent that such action or
obligation is in direct conflict with any applicable law, rule or regulation,
provided, however, that both Licensee and Gilead are in agreement regarding
(i) the requirements of such law, rule or regulation, and (ii) the affect that
such law, rule or regulation has on such action or obligation required under
this Agreement.

7.5      Patent Infringement. Licensee covenants and agrees that it shall not
infringe the Patents outside the scope of the licenses granted to it pursuant to
Section 2, and shall not infringe the Emtricitabine Patents outside the scope of
the covenant not to sue set forth in Section 7.6.

7.6      Covenant Concerning Certain Gilead Patents. Gilead covenants and agrees
that it shall not, at any time during the term of this Agreement, bring any
claim or proceeding of any kind or nature against Licensee in relation to any of
the pending and issued patents identified in Appendix 4 hereto (the
“Emtricitabine Patents”) to the extent that Licensee decides to make, use, sell,
have sold and export any Product in the Territory that may infringe any claims
covering the manufacture, use and sale of emtricitabine contained in such
Emtricitabine Patents.

 

21

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended



--------------------------------------------------------------------------------

7.7      EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, GILEAD DOES
NOT GIVE ANY REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, INCLUDING,
WITHOUT LIMITATION, WARRANTIES OF NON-INFRINGEMENT IN THE TERRITORY. Gilead also
does not give any warranty, express or implied, with regard to the safety or
efficacy of API or the Product and it shall be the sole responsibility of the
Licensee to ensure such safety or efficacy.

 

8.     Liability and Indemnity

(a)      Licensee Indemnity. Licensee shall jointly and severally indemnify,
hold harmless and defend Gilead, and its subsidiaries, licensors, directors,
officers, employees and agents (together, the “Gilead Indemnitees”), from and
against any and all losses, damages, expenses, cost of defense (including,
without limitation, attorneys’ fees, witness fees, damages, judgments, fines and
amounts paid in settlement) and any amounts a Gilead Indemnitee becomes legally
obligated to pay because of any claim against it (i) arising out of any breach
by Licensee of the terms and conditions of this Agreement, or (ii) for any
product liability, liability for death, illness, personal injury or improper
business practice, or any other statutory liability or any other liability under
any law or regulation, to the extent that such claim or claims are due to
reasons caused by or on behalf of Licensee related to API or Product (including,
without limitation, their manufacture, use or sale). The indemnification
obligations of Licensee stated in this Section 8(a) shall apply only in the
event that Gilead provides Licensee with prompt written notice of such claims,
grants Licensee the right to control the defense or negotiation of settlement,
and makes available all reasonable assistance in defending the claims. Licensee
shall not agree to any final settlement or compromise with respect to any such
claim that adversely affects Gilead without obtaining Gilead’s consent.

(b)      Product Liability. Licensee shall be solely responsible in respect of
any product liability or any other statutory liability under any regulation, in
respect of API or the Product.

(c)      Gilead Liability. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN
THIS AGREEMENT, IN NO EVENT SHALL GILEAD BE LIABLE TO LICENSEE FOR ANY INDIRECT,
SPECIAL, CONSEQUENTIAL, PUNITIVE, EXEMPLARY OR INCIDENTAL DAMAGES (INCLUDING BUT
NOT LIMITED TO LOSS OF BUSINESS OR PROFITS) RELATED TO THIS AGREEMENT, AND SHALL
NOT HAVE ANY RESPONSIBILITIES OR LIABILITIES WHATSOEVER WITH RESPECT TO API OR
PRODUCT, EVEN IF, IN ANY SUCH CASE, ADVISED OF THE POSSIBILITY OF SUCH CLAIMS OR
DEMANDS, REGARDLESS OF THE FORM OF ACTION OR LEGAL THEORY WHETHER UNDER CONTRACT
LAW, TORT LAW

 

22

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended



--------------------------------------------------------------------------------

(INCLUDING WITHOUT LIMITATION NEGLIGENCE), STRICT LIABILITY, STATUTE, WARRANTY
OR OTHERWISE.

 

9. Insurance

Within thirty (30) days prior to the first commercial launch by Licensee of a
Product, and each year thereafter for so long as this Agreement is in effect,
Licensee shall provide to Gilead certificates of insurance by insurers
acceptable to Gilead evidencing comprehensive general liability coverage,
including products liability, with a combined limit of no less than one million
dollars ($1,000,000.00) for bodily injury, including personal injury, and
property damage. Gilead shall have the right to provide any such certificate to
Japan Tobacco. Licensee shall not cancel any such policy without at least sixty
(60) days prior written notice to Gilead, and agrees that such policy shall be
maintained (or have an extended reporting period) of at least seven (7) years
after the termination of this Agreement.

 

10. Term and Termination

10.1      Term. This Agreement shall enter into force upon the Effective Date
and, unless earlier terminated as provided herein, shall continue until the
expiration of the Royalty Term. Upon expiration of the Royalty Term (but not the
earlier termination therof), and with respect to a particular Product in a
particular country in the Territory, subject to the terms and conditions herein
with respect to such Product and such country, the license and sublicense
granted in Article 2 to Licensee shall become a perpetual, irrevocable, fully
paid-up, royalty free license under the Licensed Know-How to develop, make, have
made, use, sell, have sold, offer for sale, import and distribute such Product
in the Field in such country.

10.2      Termination for Breach. A party (“non-breaching party”) shall have the
right to terminate this Agreement in the event the other party (“breaching
party”) is in material breach of any of its material obligations under this
Agreement. The non-breaching party shall provide written notice to the breaching
party. The breaching party shall have a period of thirty (30) days after such
written notice is provided to cure such breach. If such breach is not cured
within the thirty day period, this Agreement shall effectively terminate.

10.3      Gilead Right to Terminate

(a)      Gilead shall have the right to terminate this Agreement and/or one or
both of the licenses granted pursuant to Section 2.1 or Section 2.2 (whether or
not such event constitutes a right of termination pursuant to Section 10.2),
immediately if in the reasonable opinion of Gilead, control (through ownership
or otherwise) of Licensee changes.

 

23

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended



--------------------------------------------------------------------------------

(b)      Gilead shall have the right to terminate this Agreement and/or one or
both of the licenses granted pursuant to Section 2.1 or Section 2.2 or the
covenant contained in Section 7.6 (whether or not such event constitutes a right
of termination pursuant to Section 10.2), if:

(i)      Gilead reasonably determines that a material quantity of API or Product
made and/or sold by Licensee has been diverted to countries outside the
Territory, whether or not by any fault or action or inaction of Licensee;

(ii)      Gilead reasonably determines that, due to material deficiencies in
Licensee’s compliance, or repeated failure to comply, with the Minimum Quality
Standards, Licensee is unable to reliably and consistently manufacture API or
Product in accordance with the Minimum Quality Standards;

(iii)      Gilead reasonably determines that Licensee has obtained material
quantities of API from sources outside the Territory, or in ways that are
inconsistent with the terms and conditions of Section 3; or

(iv)      Gilead’s rights to EVG terminate due to the termination of the Japan
Tobacco Agreement, provided, however, that in such event, such termination would
only apply on a Product-by-Product basis and with respect to Products containing
EVG that are subject to the sublicense granted by Gilead under the Japan Tobacco
Agreement.

Gilead shall give Licensee written notice of any such event and provide Licensee
with a period of thirty (30) days after such notice to demonstrate that the
conditions giving rise to Gilead’s determination no longer exist to Gilead’s
reasonable satisfaction. If Licensee is unable to do so, this Agreement shall be
terminated effective upon the thirtieth (30th) day following such notice.

10.4      Licensee Right to Terminate Agreement. Licensee shall have the right
to terminate this Agreement in its entirety upon thirty (30) days prior written
notice to Gilead.

10.5      Licensee Right to Terminate License on an API Basis. Licensee shall
have the right at its sole discretion, to terminate the licenses granted under
Article 2 with respect to any particular API at any time by notifying Gilead in
writing. Any such written notice shall expressly identify the API or APIs for
which Licensee desires to terminate its license from Gilead (each, a “Terminated
API”). Any such termination shall become effective immediately upon receipt of
such written notice by Gilead (the “API Termination Date”). In the event of any
such termination, and with respect to any such Terminated API, and in each case
subject to Section 10.8, the following terms shall apply as of the API
Termination Date.

 

24

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended



--------------------------------------------------------------------------------

(a)      All licenses granted by Gilead under this Agreement with respect to
such Terminated API, and any other rights granted by Gilead with respect to such
Terminated API, including without limitation Gilead’s obligation to conduct a
technology transfer with respect to such API pursuant to Section 5.4, shall
terminate and all Sections of this Agreement shall be interpreted to exclude
such Terminated API therefrom (including with respect to rights granted to
Gilead pursuant to Sections 5.2 and 6.2(e)(iii)).

(b)      All licenses granted by Gilead under this Agreement with respect to any
product containing such Terminated API (each, a “Terminated Product”), and any
other rights granted by Gilead with respect to such Terminated Product, shall
terminate and all Sections of this Agreement shall be interpreted to exclude
such Terminated Product therefrom (including with respect to rights granted to
Gilead pursuant to Sections 5.2 and 6.2(e)(iii)). For the avoidance of doubt
(i) any termination by Licensee of its license to TDF pursuant to this
Section 10.5 shall in turn terminate the license and rights granted to Licensee
hereunder with respect to TDF Product and TDF Combination Product, and the Quad;
(ii) any termination by Licensee of its license to COBI pursuant to this
Section 10.5 shall in turn terminate the license and rights granted to Licensee
hereunder with respect to COBI Product, COBI Combination Product, and the Quad;
and (iii) any termination by Licensee of its license to EVG pursuant to this
Section 10.5 shall in turn terminate the license and rights granted to Licensee
hereunder with respect to EVG Product, EVG Combination Product, and the Quad.

(c)      For the avoidance of doubt, Licensee will have no obligation to pay
Gilead any royalties on Net Sales generated from such Terminated Product after
the API Termination Date.

Termination of any license with respect to any API under this Section 10.5 shall
not relieve Licensee of any obligation accruing on or prior to the API
Termination Date therefor, including the obligation to pay royalties pursuant to
Article 4 on Net Sales of any Product sold prior to the API Termination Date.
Upon termination of all API licensed to Licensee under this Agreement, this
Agreement shall be deemed terminated in its entirety pursuant to Section 10.4.
Nothing set forth in this Section 10.5 shall be deemed a waiver by Gilead to
enforce any Patent or any other intellectual property right owned or controlled
by Gilead against Licensee for any activities Licensee may undertake with
respect to any Terminated API or Terminated Product after any such API
Termination Date.

10.6      Insolvency. In the event that Licensee becomes insolvent, makes an
assignment to the benefit of creditors, or has a petition in bankruptcy filed
for or against it, Gilead shall have the right to treat such event as a material
breach.

10.7      Waiver. The waiver by either party of any breach of any term or
condition of this Agreement shall not be deemed a waiver as to any subsequent or
similar breach.

 

25

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended



--------------------------------------------------------------------------------

10.8      Survival. Sections 2.3, 2.5(b), 4.5, 5.2, 5.3(a), 6.2(e)(iii), 7.7, 8,
9, 10.1, 10.8, 11 and 12 shall survive (a) termination or expiry of this
Agreement or (b) in the event Licensee terminates its license with respect to
any API as provided in Section 10.5, the API Termination Date with respect to
such Terminated API and Terminated Product; provided, however, that in the event
of such a termination pursuant to this clause 10.8(b), (i) Sections 5.2 and
6.2(e)(iii) shall not survive with respect to such Terminated API or Terminated
Product and (ii) Section 2.3 shall survive solely with respect to those
Improvements relating to such Terminated API or Terminated Product first
developed by Licensee prior to the API Termination Date therefor.

 

11. Confidentiality and Publications

11.1      Confidential Information. All technology and know-how disclosed by one
party (the “Disclosing Party”) to the other party (the “Receiving Party”)
hereunder (“Confidential Information”) shall be used solely and exclusively by
Receiving Party in a manner consistent with the licenses granted hereunder and
the purposes of this Agreement as stated in the preamble and recitals hereto;
maintained in confidence by the Receiving Party; and shall not be disclosed to
any non-party or used for any purpose except to exercise its rights and perform
its obligations under this Agreement without the prior written consent of the
Disclosing Party, except to the extent that the Receiving Party can demonstrate
by competent written evidence that such information: (a) is known by the
Receiving Party at the time of its receipt and, not through a prior disclosure
by the Disclosing Party, as documented by the Receiving Party’s business
records; (b) is in the public domain other than as a result of any breach of
this Agreement by the Receiving Party; (c) is subsequently disclosed to the
Receiving Party on a non-confidential basis by a third party who may lawfully do
so; or (d) is independently discovered or developed by the Receiving Party
without the use of Confidential Information provided by the Disclosing Party, as
documented by the Receiving Party’s business records. Within thirty (30) days
after any expiration or termination of this Agreement, Receiving Party shall
destroy (and certify to the Disclosing Party such destruction) or return all
Confidential Information provided by the Disclosing Party except as otherwise
set forth in this Agreement. One (1) copy of the Confidential Information may be
retained in the Receiving Party’s files solely for archival purposes as a means
of determining any continuing or surviving obligations under this Agreement. The
confidential obligations under this Agreement shall survive this Agreement for a
period of five (5) years. To the extent Gilead receives any Confidential
Information from Licensee relating to EVG, EVG Product, EVG Combination Product
or Quad, Gilead will have the right to disclose such Confidential Information to
Japan Tobacco, provided such disclosure remains subject to the obligations of
confidentiality and non-disclosure set forth in the Japan Tobacco Agreement.

11.2      Press Release. Each party may disclose to third parties or make public
statements, by press release or otherwise, regarding the existence of this
Agreement, the

 

26

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended



--------------------------------------------------------------------------------

identity of the parties, the terms, conditions and subject matter of this
Agreement, or otherwise in reference to this Agreement, provided such
disclosures or statements are accurate and complete with respect to the subject
matter thereof and the information disclosed therein.

11.3      Use of Name. Except as provided for under Section 11.2, neither party
shall use the other party’s name, logo or trademarks for any purpose including
without limitation publicity or advertising, except with the prior written
consent of the other party. Licensee agrees not to use Japan Tobacco’s name,
logo or trademarks for any purpose except with the prior written consent of
Japan Tobacco.

 

12. Miscellaneous

12.1      Agency. Neither party is, nor will be deemed to be, an employee, agent
or representative of the other party for any purpose. Each party is an
independent contractor, not an employee or partner of the other party. Neither
party shall have the authority to speak for, represent or obligate the other
party in any way without prior written authority from the other party.

12.2      Entire Understanding. This Agreement embodies the entire understanding
of the parties with respect to the subject matter hereof and supersedes all
previous communications, representations or understandings, and agreements,
whether oral or written, between the parties relating to the subject matter
hereof. Gilead and Licensee hereby expressly agree that this Agreement amends
and restates in its entirety the TDF License Agreement as of the Effective Date.

12.3      Severability. The parties hereby expressly state that it is not their
intention to violate any applicable rule, law or regulation. If any of the
provisions of this Agreement are held to be void or unenforceable with regard to
any particular country by a court of competent jurisdiction, then, to the extent
possible, such void or unenforceable provision shall be replaced by a valid and
enforceable provision which will achieve as far as possible the economic
business intentions of the Parties. The provisions held to be void or
unenforceable shall remain, however, in full force and effect with regard to all
other countries. All other provisions of this Agreement shall remain in full
force and effect.

12.4      Notices

(a)      Any notice or other communication to be given under this Agreement,
unless otherwise specified, shall be in writing and shall be deemed to have been
provided when delivered to the addressee at the address listed below (i) on the
date of delivery if delivered in person or (ii) three days after mailing by
registered or certified mail, postage paid:

 

27

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended



--------------------------------------------------------------------------------

In the case of Gilead:

Gilead Sciences, Inc.

333 Lakeside Drive

Foster City, CA 94404

Attention: General Counsel

Facsimile: (650) 522-5537

In the case of Licensee:

[Insert Address]

Attention:

Facsimile:

(b)      Either party may change its address for communications by a notice in
writing to the other party in accordance with this Section 12.4.

12.5      Governing Law. This Agreement is made in accordance with and shall be
governed and construed under the laws of England, without regard to its choice
of law principles.

12.6      Arbitration

(a)      All disputes arising out of or in connection with the present Agreement
shall be finally settled under the Rules of Arbitration of the International
Chamber of Commerce by three arbitrators.

(b)      Each party shall nominate one arbitrator. Should the claimant fail to
appoint an arbitrator in the Request for Arbitration within thirty (30) days of
being requested to do so, or if the respondent should fail to appoint an
arbitrator in its Answer to the Request for Arbitration within thirty (30) days
of being requested to do so, the other party shall request the ICC Court to make
such appointment.

(c)      The arbitrators nominated by the parties shall, within thirty (30) days
from the appointment of the arbitrator nominated in the Answer to the Request
for Arbitration, and after consultation with the parties, agree and appoint a
third arbitrator, who will act as a chairman of the Arbitral Tribunal. Should
such procedure not result in an appointment within the thirty (30) day time
limit, either party shall be free to request the ICC Court to appoint the third
arbitrator.

(d)      London, England shall be the seat of the arbitration.

(e)      The language of the arbitration shall be English. Documents submitted
in the arbitration (the originals of which are not in English) shall be
submitted together with an English translation.

 

28

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended



--------------------------------------------------------------------------------

(f)      This arbitration agreement does not preclude either party seeking
conservatory or interim measures from any court of competent jurisdiction
including, without limitation, the courts having jurisdiction by reason of
either party’s domicile. Conservatory or interim measures sought by either party
in any one or more jurisdictions shall not preclude the Arbitral Tribunal
granting conservatory or interim measures. Conservatory or interim measures
sought by either party before the Arbitral Tribunal shall not preclude any court
of competent jurisdiction granting conservatory or interim measures.

(g)      In the event that any issue shall arise which is not clearly provided
for in this arbitration agreement the matter shall be resolved in accordance
with the ICC Arbitration Rules.

12.7      Assignment. Gilead is entitled to transfer and assign this Agreement
and the rights and obligations under this Agreement on prior notice to Licensee.
Licensee is not entitled to transfer or assign this Agreement or the rights and
obligations under this Agreement.

12.8      Amendment. No amendment or modification hereof shall be valid or
binding upon the parties unless made in writing and signed by both parties.

[signatures appear on following page]

 

29

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Non-Exclusive License Agreement as of the Effective Date.

GILEAD:

 

    Gilead Sciences, Inc.           By        

Name:

Title:

LICENSEE:

 

    [Licensee]           By        

Name:

Title:

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

Appendix 1

Countries in the TDF Territory

 

  112. Afghanistan

  113. Angola

  114. Anguilla

  115. Antigua and Barbuda

  116. Armenia

  117. Aruba

  118. Bahamas

  119. Bangladesh

  120. Barbados

  121. Belize

  122. Benin

  123. Bhutan

  124. Bolivia

  125. Botswana

  126. British Virgin Islands

  127. Burkina Faso

  128. Burundi

  129. Cambodia

  130. Cameroon

  131. Cape Verde

  132. Central African Republic

  133. Chad

  134. Comoros

  135. Congo, Rep

  136. Congo, Dem. Rep. of the

  137. Côte d’Ivoire

  138. Cuba

  139. Djibouti

  140. Dominica

  141. Dominican Republic

  142. Ecuador

  143. El Salvador

  144. Equatorial Guinea

  145. Eritrea

  146. Ethiopia

  147. Fiji Islands

  148. Gabon

  149. Gambia

  150. Georgia

  151. Ghana

  152. Grenada

  153. Guatemala

  154. Guinea

  155. Guinea-Bissau

  156. Guyana

  157. Haiti

  158. Honduras

  159. India

  160. Indonesia

  161. Jamaica

  162. Kazakhstan

  163. Kenya

  164. Kiribati

  165. Kyrgyzstan

  166. Lao, People’s Dem. Rep.

  167. Lesotho

  168. Liberia

  169. Madagascar

  170. Malawi

  171. Maldives

  172. Mali

  173. Mauritania

  174. Mauritius

  175. Moldova, Rep. of

  176. Mongolia

  177. Montserrat

  178. Mozambique

  179. Myanmar

  180. Namibia

  181. Nauru

  182. Nepal

  183. Nicaragua

  184. Niger

  185. Nigeria

  186. Pakistan

  187. Palau

  188. Papua NewGuinea

  189. Rwanda

  190. Saint Kitts and Nevis

  191. Saint Lucia

  192. Saint Vincent & the Grenadines

  193. Samoa

  194. São Tomé and Príncipe

  195. Senegal

  196. Seychelles

  197. Sierra Leone

  198. Solomon Islands

  199. Somalia

  200. South Africa

  201. Sri Lanka

  202. Sudan

  203. Surinam

  204. Swaziland

  205. Syrian Arab Republic

  206. Tajikistan

  207. Tanzania, U. Rep. of

  208. Thailand

  209. Timor-Leste

  210. Togo

  211. Tonga

  212. Trinidad and Tobago

  213. Turkmenistan

  214. Turks and Caicos

  215. Tuvalu

  216. Uganda

  217. Uzbekistan

  218. Vanuatu

  219. Vietnam

  220. Yemen

  221. Zambia

  222. Zimbabwe

 

 

31

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

Appendix 2

1. TDF Patents

Gilead either owns or has exclusive rights to the TDF Patents.

2. EVG Patents

TITLE: 4-OXOQUINOLINE COMPOUNDS AND UTILIZATION THEREOF AS HIV INTEGRASE
INHIBITORS

Country

  Filing Date   Serial Number   Patent Number   Grant Date

Bolivia

  18-Nov-2003   SP-230265        

India

  20-Nov-2003   01316/CHENP/2004   245833   3-Feb-2011

Nigeria

  19-Nov-2003   424/2003   RP.15779   20-Oct-2004

South Africa

  20-Nov-2003   2004/4537   2004/4537   31-Aug-2005

Viet Nam

  20-Nov-2003   1-2004-00605        

TITLE: STABLE CRYSTAL OF 4-OXOQUINOLINE COMPOUND

Country

  Filing Date   Serial Number   Patent Number   Grant Date

Bolivia

  19-May-2005   SP-250121        

India

  19-May-2005   357/CHENP/2010        

South Africa

  19-May-2005   2006/10647   2006/10647   25-Jun-2008

TITLE: METHOD FOR PRODUCING 4-OXOQUINOLINE COMPOUND

Country   Filing Date   Serial Number   Patent Number   Grant Date African
Regional Industrial Property Organization (ARIPO)   6-Mar-2007  
AP/P/2008/004621         Eurasian Patent Organization (EAPO)   6-Mar-2007  
200870321         India   6-Mar-2007   5341/CHENP/2008         African Union
Territories (OAPI)   6-Mar-2007   1200800317   14280   31-Mar-2009 South Africa
  6-Mar-2007   2008/07547   2008/07547   25-Nov-2009 Viet Nam   6-Mar-2007  
1-2008-02431        

TITLE: PROCESS FOR PROUDCTION OF 4-OXOQUINOLINE COMPOUND

Country

  Filing Date   Serial Number   Patent Number   Grant Date

India

  6-Mar-2007   5344/CHENP/2008        

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

Confidential

TITLE: PROCESS AND INTERMEDIATES FOR PREPARING INTEGRASE INHIBITORS (I)

Country   Filing Date   Serial Number    Patent Number    Grant Date African
Regional
Industrial Property
Organization
(ARIPO)   11-Sep-2007   AP/P/2009/004831             Eurasian Patent
Organization
(EAPO)   11-Sep-2007   200900441             India   11-Sep-2007  
1808/DELNP/2009             African Union
Territories (OAPI)   11-Sep-2007   1200900070             Viet Nam   11-Sep-2007
  1-2009-00636             South Africa   11-Sep-2007   2009/01576            

TITLE: PROCESS AND INTERMEDIATES FOR PREPARING INTEGRASE INHIBITORS (II)

Country   Filing Date   Serial Number    Patent Number    Grant Date African
Regional
Industrial Property
Organization
(ARIPO)   11-Sep-2008   AP/P/2010/005187             Eurasian Patent
Organization
(EAPO)   11-Sep-2008   201070256             India   11-Sep-2008  
1615/DELNP/2010             African Union
Territories (OAPI)   11-Sep-2008   1201000093             Viet Nam   11-Sep-2008
  1-2009-00636             South Africa   11-Sep-2008   1-2010-00483            

For purposes of this Appendix 2, references to “OAPI,” “EAPO” and “ARIPO” shall
not be construed or interpreted to grant rights to Licensee in any country other
than those countries expressly included within the licenses granted to Licensee
in Sections 2.1 and 2.2 of this Agreement.

3. COBI Patents

 

33

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

Confidential

Gilead either owns or has exclusive rights to the COBI Patents.

 

34

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

Confidential

Appendix 3

Terms for Technology Transfer

Gilead shall provide Licensee with the following information to fully enable
Licensee to manufacture TDF, EVG, COBI, TDF Product, EVG Product, COBI Product
and Quad at commercial-scale quantities and in compliance with Gilead’s required
quality specifications:

 

  5. Manufacturing process descriptions, specifications and methods;

 

  6. Stability data;

 

  7. Analytical method validation; and

 

  8. Discussion of impurities.

 

35

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

Confidential

Appendix 4

Emtricitabine Patents

Gilead either owns or has exclusive rights to the Emtricitabine Patents.

 

36

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

Confidential

Appendix 5

Countries in the COBI Territory

 

  1. Afghanistan

  2. Angola

  3. Anguilla

  4. Antigua and Barbuda

  5. Armenia

  6. Aruba

  7. Bahamas

  8. Bangladesh

  9. Barbados

  10. Belize

  11. Benin

  12. Bhutan

  13. Bolivia

  14. British Virgin Islands

  15. Burkina Faso

  16. Burundi

  17. Cambodia

  18. Cameroon

  19. Cape Verde

  20. Central African Republic

  21. Chad

  22. Comoros

  23. Congo, Rep

  24. Congo, Dem. Rep. of the

  25. Côte d’Ivoire

  26. Cuba

  27. Djibouti

  28. Dominica

  29. Dominican Republic

  30. Equatorial Guinea

  31. Eritrea

  32. Ethiopia

  33. Fiji Islands, Rep. of the

  34. Gabon

  35. Gambia

  36. Georgia

  37. Ghana

  38. Grenada

  39. Guatemala

  40. Guinea

  41. Guinea-Bissau

  42. Guyana

  43. Haiti

  44. Honduras

  45. India

  46. Jamaica

  47. Kenya

  48. Kiribati

  49. Kyrgyzstan

  50. Lao People’s Dem. Rep.

  51. Lesotho

  52. Liberia

  53. Madagascar

  54. Malawi

  55. Maldives

  56. Mali

  57. Mauritania

  58. Mauritius

  59. Moldova, Rep. of

  60. Mongolia

  61. Montserrat

  62. Mozambique

  63. Myanmar

  64. Nauru

  65. Nepal

  66. Nicaragua

  67. Niger

  68. Nigeria

  69. Pakistan

  70. Palau

  71. Papua New Guinea

  72. Rwanda

  73. Saint Kitts and Nevis

  74. Saint Lucia

  75. Saint Vincent & the Grenadines

  76. Samoa

  77. São Tomé and Príncipe

  78. Senegal

  79. Seychelles

  80. Sierra Leone

  81. Solomon Islands

  82. Somalia

  83. South Africa

  84. Sudan

  85. Suriname

  86. Swaziland

  87. Syrian Arab Republic

  88. Tajikistan

  89. Tanzania, U. Rep. of

  90. Timor-Leste

  91. Togo

  92. Tonga

  93. Trinidad and Tobago

  94. Turks and Caicos

  95. Tuvalu

  96. Uganda

  97. Uzbekistan

  98. Vanuatu

  99. Vietnam

  100. Yemen

  101. Zambia

  102. Zimbabwe

 

 

37

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

Confidential

Appendix 6

Countries in the EVG-Quad Territory

 

  100. Afghanistan

  101. Angola

  102. Anguilla

  103. Antigua and Barbuda

  104. Armenia

  105. Bahamas

  106. Bangladesh

  107. Barbados

  108. Belize

  109. Benin

  110. Bhutan

  111. Bolivia

  112. British Virgin Islands

  113. Burkina Faso

  114. Burundi

  115. Cambodia

  116. Cameroon

  117. Cape Verde

  118. Central African Republic

  119. Chad

  120. Comoros

  121. Congo, Rep

  122. Congo, Dem. Rep. of the

  123. Côte d’Ivoire

  124. Cuba

  125. Djibouti

  126. Dominica

  127. Equatorial Guinea

  128. Eritrea

  129. Ethiopia

  130. Fiji Islands, Rep. of the

  131. Gabon

  132. Gambia

  133. Georgia

  134. Ghana

  135. Grenada

  136. Guatemala

  137. Guinea

  138. Guinea-Bissau

  139. Guyana

  140. Haiti

  141. Honduras

  142. India

  143. Jamaica

  144. Kenya

  145. Kiribati

  146. Kyrgyzstan

  147. Lao People’s Dem. Rep.

  148. Lesotho

  149. Liberia

  150. Madagascar

  151. Malawi

  152. Maldives

  153. Mali

  154. Mauritania

  155. Mauritius

  156. Moldova, Rep. of

  157. Mongolia

  158. Mozambique

  159. Myanmar

  160. Nauru

  161. Nepal

  162. Nicaragua

  163. Niger

  164. Nigeria

  165. Pakistan

  166. Palau

  167. Papua New Guinea

  168. Rwanda

  169. Saint Kitts and Nevis

  170. Saint Lucia

  171. Saint Vincent & the Grenadines

  172. Samoa

  173. São Tomé and Príncipe

  174. Senegal

  175. Seychelles

  176. Sierra Leone

  177. Solomon Islands

  178. Somalia

  179. South Africa

  180. Sudan

  181. Suriname

  182. Swaziland

  183. Syrian Arab Republic

  184. Tajikistan

  185. Tanzania, U. Rep. of

  186. Timor-Leste

  187. Togo

  188. Tonga

  189. Trinidad and Tobago

  190. Turks and Caicos

  191. Tuvalu

  192. Uganda

  193. Uzbekistan

  194. Vanuatu

  195. Vietnam

  196. Yemen

  197. Zambia

  198. Zimbabwe

 

 

38

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

Execution Copy

 

39